Exhibit 10.17
CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Eli Lilly and Company
I. Preamble
     Eli Lilly and Company (Lilly) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements) and with the statutes, regulations,
and written directives of the Food and Drug Administration (FDA requirements).
Contemporaneously with this CIA, Lilly is entering into a Settlement Agreement
with the United States. Lilly will also enter into settlement agreements with
various States (State Settlement Agreement and Release) and Lilly’s agreement to
this CIA is a condition precedent to those agreements.
     Prior to the Effective Date of this CIA (as defined below), Lilly
established a voluntary compliance program applicable to all Lilly employees
(Compliance Program). Lilly’s Compliance Program includes a Chief Compliance
Officer who reports directly to the Board of Directors and the CEO, and a
Compliance Committee. The Compliance Program also includes a Code of Conduct
(known as “The Red Book”) applicable to all employees that is regularly reviewed
and disseminated, written policies and procedures, educational and training
initiatives, a Disclosure Program that allows for the confidential disclosure
and investigation of potential compliance violations and appropriate
disciplinary procedures, and regular monitoring and internal auditing
procedures.
     Lilly shall continue its Compliance Program throughout the term of this CIA
and shall do so in accordance with the terms set forth below. Lilly may modify
its Compliance Program as appropriate, but, at a minimum, Lilly shall ensure
that during the term of this CIA, it shall comply with the obligations set forth
herein.
Corporate Integrity Agreement
Eli Lilly Company

1



--------------------------------------------------------------------------------



 



II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by Lilly under this CIA
shall be five years from the effective date of this CIA, unless otherwise
specified. The effective date shall be the date by which Lilly is obligated to
pay the Federal Settlement Amount as set forth in the Settlement Agreement
between Eli Lilly and the United States (Effective Date). Each one-year period,
beginning with the one-year period following the first day of the first calendar
month following the Effective Date, shall be referred to as a “Reporting
Period.”
     B. Sections VII, IX, X, and XI shall expire no later than 120 days after
OIG’s receipt of: (1) Lilly’s final Annual Report; or (2) any additional
materials submitted by Lilly pursuant to OIG’s request, whichever is later.
     C. The scope of this CIA shall be governed by the following definitions:

  1.   “Covered Persons” includes:

a. all owners who are natural persons and: (i) have an ownership interest of 5%
or more of the outstanding shares; or (ii) are involved in the business
operations of Lilly or Lilly USA, LLC (Lilly USA);
b. all officers and directors of Lilly and Lilly USA, and all employees of Lilly
and Lilly USA based in the United States except as carved out below in this
Section II.C.1; and
c. all contractors, subcontractors, agents, and other persons who perform
Promotional and Product Services Related Functions (as defined below in
Section II.C.4) on behalf of Lilly or Lilly USA.
Notwithstanding the above, the term “Covered Persons” does not include:
(i) officers or employees of Elanco; (ii) part-time or per diem employees,
contractors, subcontractors, agents, and other persons who are not reasonably
expected to work more than 160 hours per year, except that any such individuals
shall become “Covered Persons” at the point when they work more than 160 hours
during the calendar year.
Corporate Integrity Agreement
Eli Lilly Company

2



--------------------------------------------------------------------------------



 



  2.   “Relevant Covered Persons” includes all Covered Persons whose job
responsibilities relate to Promotional and Product Services Related Functions.
This group includes, but is not limited to, Covered Persons from the following
groups or divisions who perform, supervise, or have responsibilities relating
to, or in support of, the Promotional and Product Services Related Functions of
Lilly or Lilly USA: Financial, Quality, Information Technology, Legal, Lilly
Research Laboratories, Global Marketing and Sales Organization, Regulatory,
Corporate Affairs, and Human Resources.     3.   “Government Reimbursed
Products” refers to all Lilly human pharmaceutical products that are reimbursed
by Federal health care programs. This term includes all products promoted or
sold by Lilly or Lilly USA in the United States.     4.   The term “Promotional
and Product Services Related Functions” includes: (a) the selling, detailing,
marketing, advertising, promoting, or branding of Government Reimbursed
Products; and (b) the preparation or dissemination of materials or information
about, or the provision of services relating to, Government Reimbursed Products
that are distributed in the United States.     5.   The term “Third Party
Educational Activity” shall mean any continuing medical education (CME), disease
awareness, or other scientific, educational, or professional program, meeting,
or event sponsored by Lilly, including but not limited to, sponsorship of
symposia at medical conferences.     6.   The term “Third Party Personnel” shall
mean personnel of the entities with whom Lilly or Lilly USA have or may in the
future enter into agreements to co-promote a Government Reimbursed Product in
the United States or engage in joint promotional activities in the United States
relating to such a product. Lilly has represented that: (1) the Third Party
Personnel are employed by entities independent of Lilly or Lilly USA; (2) Lilly
or Lilly USA does not control Third Party Personnel; and (3) it would be
commercially impracticable to compel the compliance of Third Party Personnel
with the requirements set forth in this CIA. Lilly agrees to promote compliance
by Third Party

Corporate Integrity Agreement
Eli Lilly Company

3



--------------------------------------------------------------------------------



 



Personnel with Federal health care program and FDA requirements by complying
with the provisions set forth below in Sections III.B.2, V.A.7, and V.B.4
related to Third Party Personnel who meet the definition of Covered Persons.
Provided that Lilly complies with the requirements of Sections III.B.2, V.A.7,
and V.B.4, Lilly shall not be required to fulfill the other CIA obligations that
would otherwise apply to Third Party Personnel who meet the definition of
Covered Persons.
III. Corporate Integrity Obligations
     Lilly shall establish and maintain a Compliance Program throughout the term
of this CIA that includes the following elements:
     A. Compliance Responsibilities of Certain Lilly Employees and the Board of
Directors.
          1. Chief Compliance Officer. Prior to the Effective Date, Lilly
appointed a Chief Compliance Officer, and Lilly shall maintain a Chief
Compliance Officer during the term of the CIA. The Chief Compliance Officer
shall be responsible for developing and implementing policies, procedures, and
practices designed to ensure compliance with the requirements set forth in this
CIA and with Federal health care program requirements and FDA requirements. The
Chief Compliance Officer shall be a member of senior management of Lilly, shall
make periodic (at least quarterly) reports regarding compliance matters directly
to the Board of Directors or a Committee of the Board of Directors of Lilly, and
shall be authorized to report on such matters to the Board of Directors or such
Committee at any time. The Chief Compliance Officer shall not be, or be
subordinate to, the General Counsel or Chief Financial Officer. The Chief
Compliance Officer shall be responsible for monitoring the day-to-day compliance
activities engaged in by Lilly as well as for any reporting obligations created
under this CIA.
     Lilly shall report to OIG, in writing, any changes in the identity or
position description of the Chief Compliance Officer, or any actions or changes
that would affect the Chief Compliance Officer’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.
          2. Compliance Committee. Prior to the Effective Date, Lilly
established a Compliance Committee, and Lilly shall maintain a Compliance
Committee during the term of this CIA. The Compliance Committee shall, at a
minimum, include the Chief
Corporate Integrity Agreement
Eli Lilly Company

4



--------------------------------------------------------------------------------



 



Compliance Officer and other members of senior management necessary to meet the
requirements of this CIA (e.g., senior executives of relevant departments, such
as Legal, Human Resources, Lilly Research Laboratories, Corporate Affairs,
Global Marketing and Sales, Regulatory, Account Based Markets-Lilly USA,
Marketing and Operations — Lilly USA, and Health Care Professional Markets —
Lilly USA). The Chief Compliance Officer shall chair the Compliance Committee
and the Compliance Committee shall support the Chief Compliance Officer in
fulfilling his/her responsibilities under the CIA (e.g., shall assist in the
analysis of the organization’s risk areas and shall oversee monitoring of
internal and external audits and investigations).
     Lilly shall report to OIG, in writing, any changes in the composition of
the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
          3. Board of Directors Compliance Obligations. A Committee of the Board
of Directors (Committee) shall be responsible for the review and oversight of
matters related to compliance with Federal health care program requirements, FDA
requirements, and the obligations of this CIA. The Committee shall, at a
minimum, be responsible for the following:
               a. The Committee shall meet at least quarterly to review and
oversee Lilly’s Compliance Program, including but not limited to evaluating its
effectiveness and receiving updates about the activities of the Chief Compliance
Officer and other compliance personnel.
               b. The Committee shall consist of at least three members, all of
whom shall be independent directors. The Chief Compliance Officer is required to
make at least four reports a year to the Committee or more often, if requested
by the Committee or the Chief Compliance Officer.
               c. The Committee shall arrange for the performance of a review on
the effectiveness of Lilly’s Compliance Program (Compliance Program Review) for
each Reporting Period of the CIA and shall review the results of the Compliance
Program Review as part of the review and assessment of Lilly’s Compliance
Program. A copy of the Compliance Program Review Report shall be provided to OIG
in each Annual Report submitted by Lilly.
Corporate Integrity Agreement
Eli Lilly Company

5



--------------------------------------------------------------------------------



 



               d. For each Reporting Period of the CIA, the Committee shall
adopt a resolution, signed by each individual member of the Committee,
summarizing its review and oversight of Lilly’s compliance with Federal health
care program requirements, FDA requirements, and the obligations of this CIA.
     At minimum, the resolution shall include the following language:
     “The [insert name of Committee] Committee of the Board of Directors has
made a reasonable inquiry into the operations of Lilly’s Compliance Program,
including but not limited to evaluating its effectiveness and receiving updates
about the activities of its Chief Compliance Officer and other compliance
personnel. The Board also has arranged for the performance of, and reviewed the
result of, the Compliance Program Review. Based on its inquiry, the Committee
has concluded that, to the best of its knowledge, Lilly has implemented an
effective Compliance Program to meet Federal health care program requirements,
FDA requirements, and the obligations of the CIA.”
     If the Committee is unable to provide such a conclusion in the resolution,
the Committee shall include in the resolution a written explanation of the
reasons why it is unable to provide the conclusion and the steps it is taking to
assure implementation by Lilly of an effective Compliance Program at Lilly.
     Lilly shall report to OIG, in writing, any changes in the composition of
the Committee, or any actions or changes that would affect the Committee’s
ability to perform the duties necessary to meet the obligations in this CIA,
within 15 days after such a change.
     The Board of Directors may by resolution reserve to itself the powers and
responsibilities assigned to the Committee under this CIA. In that event, all
references in this CIA to the Committee shall be deemed to be references to the
Board of Directors.
          4. Management Accountability and Certifications: In addition to the
responsibilities set forth in this CIA for all Covered Persons, certain Lilly
employees (“Certifying Employees”) are specifically expected to monitor and
oversee activities within their areas of authority and shall annually certify,
in writing or electronically, that the applicable Lilly component is compliant
with Federal health care program requirements, FDA requirements, and the
obligations of this CIA. These Certifying Employees shall include, at a minimum,
the following individuals from Lilly: President and Chief Executive Officer; and
Executive Vice President, Global Marketing and Sales.
Corporate Integrity Agreement
Eli Lilly Company

6



--------------------------------------------------------------------------------



 



They also shall include, at minimum, the following individuals from Lilly USA:
President, U.S. Operations; Senior Vice President, Account-Based Markets; Senior
Vice President, Health Care Professional Markets; Vice President, Chief
Marketing and Operations Officer; and all national and executive sales
directors, brand leaders, and business unit leaders in the HCP Markets,
executive directors and directors in Account-Based Markets, and executive
directors and directors in Marketing and Operations.
     For each Reporting Period, each Certifying Employee shall sign a
certification that states:
     “I have been trained on and understand the compliance requirements and
responsibilities as they relate to [department or functional area], an area
under my supervision. My job responsibilities include ensuring compliance with
regard to the                      [insert name of the department or functional
area.] To the best of my knowledge, except as otherwise described herein, the
                     [insert name of department or functional area] of Lilly is
in compliance with all applicable Federal health care program requirements, FDA
requirements, and the obligations of the CIA.”
     B. Written Standards.
          1. Code of Conduct. Prior to the Effective Date, Lilly developed,
implemented, and distributed a written Code of Conduct (known as “The Red Book”)
to all Covered Persons. Lilly currently requires all newly employed Covered
Persons to certify in writing or electronically, that they have received, read,
understood, and shall abide by Lilly’s Code of Conduct. Lilly shall continue to
make the promotion of, and adherence to, the Code of Conduct an element in
evaluating the performance of all Covered Persons.
          The Code of Conduct sets forth and shall continue to set forth, at a
minimum, the following:
a. Lilly’s commitment to full compliance with all Federal health care program
and FDA requirements, including its commitment to market, sell, promote,
research, develop, provide information about, and advertise its products in
accordance with Federal health program requirements and FDA requirements;
Corporate Integrity Agreement
Eli Lilly Company

7



--------------------------------------------------------------------------------



 



b. Lilly’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program and FDA requirements and with
Lilly’s own Policies and Procedures as implemented pursuant to Section III.B
(including the requirements of this CIA);
c. the requirement that all of Lilly’s Covered Persons shall be expected to
report to the Chief Compliance Officer, or other appropriate individual
designated by Lilly, suspected violations of any Federal health care program and
FDA requirements or of Lilly’s own Policies and Procedures;
d. the possible consequences to both Lilly and Covered Persons of failure to
comply with Federal health care program and FDA requirements and with Lilly’s
own Policies and Procedures and the failure to report such noncompliance; and
e. the right of all individuals to use the Disclosure Program described in
Section III.E, and Lilly’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
     To the extent not already accomplished, within 120 days after the Effective
Date, the Code of Conduct shall be distributed to each Covered Person and each
Covered Person shall certify, in writing or electronically, that he or she has
received, read, understood, and shall abide by Lilly’s Code of Conduct. New
Covered Persons shall receive the Code of Conduct and shall complete the
required certification within 30 days after becoming a Covered Person or within
120 days after the Effective Date, whichever is later.
     Lilly shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct shall be distributed within 30 days after
any revisions are finalized by the Compliance Office. Each Covered Person shall
certify, in writing or electronically, that he or she has received, read,
understood, and shall abide by the revised Code of Conduct within 30 days after
the distribution of the revised Code of Conduct.
Corporate Integrity Agreement
Eli Lilly Company

8



--------------------------------------------------------------------------------



 



          2. Third Party Personnel. Within 90 days after the Effective Date, and
annually thereafter by the anniversary of the Effective Date, Lilly shall send a
letter to each entity employing Third Party Personnel. The letter shall outline
Lilly’s obligations under the CIA and its commitment to full compliance with all
Federal health care program and FDA requirements. The letter shall include a
description of Lilly’s Compliance Program. Lilly shall attach a copy of its Code
of Conduct to the letter and shall request the entity employing Third Party
Personnel to either: (a) make a copy of Lilly’s Code of Conduct and a
description of Lilly’s Compliance Program available to its Third Party
Personnel; or (b) represent to Lilly that it has and enforces a substantially
comparable code of conduct and compliance program for its Third Party Personnel.
          3. Policies and Procedures. Prior to the Effective Date, Lilly
implemented written Policies and Procedures regarding the operation of the
Compliance Program and Lilly’s compliance with Federal health care program and
FDA requirements (Policies and Procedures). To the extent not already
accomplished, within 90 days after the Effective Date, Lilly shall ensure that
the Policies and Procedures address or shall continue to address:

  a.   the subjects relating to the Code of Conduct identified in Section
III.B.1;     b.   appropriate ways to conduct Promotional and Product Services
Related Functions in compliance with all applicable Federal healthcare program
requirements, including, but not limited to the Federal anti-kickback statute
(codified at 42 U.S.C. § 1320a-7b), and the False Claims Act (codified at 31
U.S.C. §§ 3729-3733);     c.   appropriate ways to conduct Promotional and
Product Services Related Functions in compliance with all applicable FDA
requirements;     d.   the materials and information that may be distributed by
Lilly sales representatives and account executives about Lilly’s Government
Reimbursed Products and the manner in which Lilly sales representatives and
account executives respond to requests for information about non-FDA approved
(or “off-label”) uses of Lilly’s Government Reimbursed Products;

Corporate Integrity Agreement
Eli Lilly Company

9



--------------------------------------------------------------------------------



 



  e.   the materials and information that may be distributed by the Lilly
Answers Center (TLAC) and the mechanisms through, and manner in which, TLAC
receives and responds to requests for information submitted by sales
representatives and account executives about non-FDA approved (“off-label”) uses
of Lilly’s Government Reimbursed Products; the form and content of information
disseminated by Lilly in response to such requests; and the internal review
process for the information disseminated.         The Policies and Procedures
shall include a requirement that TLAC develop database(s) to track requests for
information about Lilly’s products that are submitted by Lilly’s sales
representatives and account executives, or by members of the public, to TLAC.
This database shall be referred to as the “TLAC Database.” The TLAC Database
shall include the following items of information for each unique inquiry
(Inquiry) received for information about Lilly’s products: 1) date of Inquiry;
2) form of Inquiry (e.g., fax, phone, etc.); 3) name of the requesting health
care professional (HCP) or health care institution (HCI) in accordance with
applicable privacy laws; 4) nature and topic of request (including exact
language of the Inquiry if made in writing); 5) nature/form of the response from
Lilly (including a record of the materials provided to the HCP or HCI in
response to the request); and 6) the name of the Lilly representative who called
on or interacted with the HCP or HCI, if known;     f.   systems, processes,
policies, and procedures relating to the manner and circumstances under which
Medical Liaisons and Outcomes Liaisons participate in meetings or events with
HCPs or HCIs (either alone or with sales representatives or account executives)
and the role of the Medical Liaisons and Outcomes Liaisons at such meetings or
events, as well as how they handle responses to unsolicited requests about
off-label indications of Lilly’s Government Reimbursed Products;     g.  
systems, processes, policies, and procedures relating to the development,
implementation, and review of call plans using

Corporate Integrity Agreement
Eli Lilly Company

10



--------------------------------------------------------------------------------



 



Lilly’s Territory to Physician (TTP) business rules for field sales
representatives who promote Government Reimbursed Products. For each Government
Reimbursed Product, the Policies and Procedures shall require that Lilly review
the call plans for the product and the bases upon, and circumstances under,
which HCPs and HCIs belonging to specified medical specialties or types of
clinical practice are included in, or excluded from, the call plans. The
Policies and Procedures shall also require that Lilly modify the call plans as
necessary to ensure that Lilly is promoting its Government Reimbursed Products
in a manner that complies with all applicable Federal health care program and
FDA requirements. The call plan reviews shall occur at least annually and shall
also occur each time when the FDA approves a new or additional indication for a
Government Reimbursed Product;

  h.   systems, processes, policies, and procedures relating to the development,
implementation, and review of plans for the distribution of samples of Lilly’s
Government Reimbursed Products (Sample Distribution Plans). This shall include a
review of the bases upon, and circumstances under, which HCPs and HCIs belonging
to specified medical specialties or types of clinical practice may receive
samples from Lilly (including, separately, from Lilly sales representatives or
account executives and/or directly from Lilly’s medical services department).
The Policies and Procedures shall also require that Lilly modify the Sample
Distribution Plans as necessary to ensure that Lilly is promoting its products
in a manner that complies with all applicable Federal health care program and
FDA requirements;     i.   consultant or other fee-for-service arrangements
entered into with HCPs or HCIs (including, but not limited to speaker programs,
speaker training programs, presentations, consultant task force meetings,
advisory boards, and ad hoc advisory activities, and any other financial
engagement or arrangement with an HCP or HCI,) and all events and expenses
relating to such engagements or arrangements. These Policies and Procedures
shall be designed to ensure that the arrangements and related events are

Corporate Integrity Agreement
Eli Lilly Company

11



--------------------------------------------------------------------------------



 



used for legitimate and lawful purposes in accordance with applicable Federal
health care program and FDA requirements. The Policies shall include
requirements about the content and circumstances of such arrangements and
events;

  j.   programs to educate field representatives, including but not limited to
presentations by HCPs at sales meetings and experience-based learning
activities. These Policies and Procedures shall be designed to ensure that the
programs are used for legitimate and lawful purposes in accordance with
applicable Federal health care program and FDA requirements. The Policies shall
include requirements about the content and circumstances of such arrangements
and events;     k.   sponsorship or funding of grants (including educational
grants) or charitable contributions. These Policies and Procedures shall be
designed to ensure that Lilly’s funding and/or sponsorship complies with all
applicable Federal health care program and FDA requirements;     l.   funding
of, or participation in, any Third Party Educational Activity as defined in
Section II.C.5 above. These Policies and Procedures shall be designed to ensure
that Lilly’s funding and/or sponsorship of such programs satisfies all
applicable Federal health care program and FDA requirements.

The Policies and Procedures shall require that: 1) Lilly disclose its financial
support of the Third Party Educational Activity and, to the extent feasible
consistent with subsection 5 below, any financial relationships with faculty,
speakers, or organizers at such Activity; 2) as a condition of funding, the
third party shall agree to disclose Lilly’s financial support of the Third Party
Educational Activity and any financial relationships that Lilly might have with
faculty, speakers, or organizers at such Activity; 3) any faculty, speakers, or
organizers at the Third Party Educational Activity disclose any financial
relationship with Lilly; 4) the Third Party Educational Activity have an
educational focus; 5) the content, organization, and operation of the Third
Corporate Integrity Agreement
Eli Lilly Company

12



--------------------------------------------------------------------------------



 



Party Educational Activity be independent of Lilly control; 6) Lilly support
only Third Party Educational Activity that is non-promotional in tone/nature;
and 7) Lilly support of a Third Party Educational Activity shall be contingent
on the provider’s commitment to provide information at the Educational Activity
that is fair, balanced, accurate and not misleading;

  m.   review of all promotional and written materials and information intended
to be disseminated outside Lilly by appropriate qualified personnel (such as
regulatory, medical, and/or legal personnel) in a manner designed to ensure that
legal, regulatory, and medical concerns are properly addressed during Lilly’s
review and approval process and are elevated when appropriate. The Policies and
Procedures shall be designed to ensure that such materials and information, when
finally approved, comply with all applicable Federal health care program and FDA
requirements;     n.   sponsorship or funding of research or related activities.
These Policies and Procedures shall be designed to ensure that Lilly’s funding
and/or sponsorship complies with all applicable Federal health care program and
FDA requirements;     o.   compensation (including salaries and bonuses) for
Relevant Covered Persons. These Policies and Procedures shall be designed to
ensure that financial incentives do not inappropriately motivate such
individuals to engage in improper promotion, sales, and marketing of Lilly’s
products; and     p.   disciplinary policies and procedures for violations of
Lilly’s Policies and Procedures, including policies relating to Federal health
care program and FDA requirements.

     To the extent not already accomplished, within 120 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be made
available to all Covered Persons whose job functions relate to those Policies
and Procedures. Appropriate and knowledgeable staff shall be available to
explain the Policies and Procedures.
Corporate Integrity Agreement
Eli Lilly Company

13



--------------------------------------------------------------------------------



 



          At least annually (and more frequently, if appropriate), Lilly shall
assess and update, as necessary, the Policies and Procedures. Within 30 days
after the effective date of any revisions, the relevant portions of any such
revised Policies and Procedures shall be made available to all Covered Persons
whose job functions relate to those Policies and Procedures.
     C. Training and Education.
     Lilly represents that it provides training to its employees on a regular
basis concerning a variety of topics. The training covered by this CIA need not
be separate and distinct from the regular training provided by Lilly, but
instead may be integrated fully into such regular training so long as the
training covers the areas specified below.
               1. General Training. Within 120 days after the Effective Date,
Lilly shall provide at least two hours of General Training to each Covered
Person. This training, at a minimum, shall explain Lilly’s:
a. CIA requirements; and
b. Lilly’s Compliance Program (including the Code of Conduct and the Policies
and Procedures as they pertain to general compliance issues).
          To the extent that Lilly provided General Training to Covered Persons
during the 180 days immediately prior to the Effective Date that satisfied the
requirements set forth in Section III.C.1.b above, the OIG shall credit that
training for purposes of satisfying Lilly’s General Training obligations of this
Section III.C.1 for the first Reporting Period. Lilly may satisfy its remaining
General Training obligations for the Covered Persons who received the training
described in the preceding sentence by notifying them within 90 days after the
Effective Date in writing or in electronic format of the fact that Lilly entered
a CIA and providing an explanation of Lilly’s requirements and obligations under
the CIA.
          New Covered Persons shall receive the General Training described above
within 30 days after becoming a Covered Person or within 120 days after the
Effective Date, whichever is later. After receiving the initial General Training
described above, each Covered Person shall receive at least one hour of General
Training in each subsequent Reporting Period.
Corporate Integrity Agreement
Eli Lilly Company

14



--------------------------------------------------------------------------------



 



          2. Specific Training. Within 120 days after the Effective Date, each
Relevant Covered Person shall receive at least three hours of Specific Training
applicable to their specific job functions in addition to the General Training
required above.
          This Specific Training shall include a discussion of:

  a.   all applicable Federal health care program requirements relating to
Promotional and Product Services Related Functions;     b.   all applicable FDA
requirements relating to Promotional and Product Services Related Functions;    
c.   all Lilly Policies and Procedures and other requirements applicable to
Promotional and Product Services Related
Functions;     d.   the personal obligation of each individual involved in
Promotional and Product Services Related Functions to comply with all applicable
Federal health care program and FDA requirements and all other applicable legal
requirements;     e.   the legal sanctions for violations of the applicable
Federal health care program and FDA requirements; and     f.   examples of
proper and improper practices related to Promotional and Product Services
Related Functions.

     To the extent that Lilly provided Specific Training to Relevant Covered
Persons during the 180 days immediately prior to the Effective Date that
satisfied the requirements set forth in this Section III.C.2 above, the OIG
shall credit that training for purposes of satisfying Lilly’s Specific Training
obligations of this Section III.C.2 for the first Reporting Period.
     New Relevant Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Relevant Covered Persons, or
within 120 days after the Effective Date, whichever is later. A Lilly employee
who has completed the Specific Training shall review or supervise (as
applicable) a new Relevant Covered
Corporate Integrity Agreement
Eli Lilly Company

15



--------------------------------------------------------------------------------



 



Person’s work, to the extent that the work relates to Promotional and Product
Services Related Functions, until such time as the new Relevant Covered Person
completes his or her Specific Training.
     After receiving the initial Specific Training described in this Section,
each Relevant Covered Person shall receive at least three hours of Specific
Training in each subsequent Reporting Period.
          3. Certification. Each individual who is required to complete training
shall certify, in writing or electronically, if applicable, that he or she has
received the required training. The certification shall specify the type of
training received and the date received. The Chief Compliance Officer (or
designee) shall retain the certifications, along with all course materials.
These shall be made available to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area of the training, including applicable
Federal health care program and FDA requirements. The training and education
required under this Section III.C may be provided by supervisory employees,
knowledgeable staff, Lilly trainers, and/or outside consultant trainers selected
by Lilly, or may be satisfied by relevant continuing education programs provided
they cover the topics outlined above in Section III.C.2.
          5. Update of Training. Lilly shall review the training annually, and,
where appropriate, update the training to reflect changes in Federal health care
program requirements, FDA requirements, any issues discovered during any
internal audits or any IRO Review, and any other relevant information.
          6. Computer-based Training. Lilly may provide the training required
under this CIA through appropriate computer-based training approaches. If Lilly
chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the Covered Persons receiving such
training. In addition, if Lilly chooses to provide computer-based General or
Specific Training, all applicable requirements to provide a number of “hours” of
training in this Section III.C may be met with respect to computer-based
training by providing the required number of “normative” hours as that term is
used in the computer-based training industry.
Corporate Integrity Agreement
Eli Lilly Company

16



--------------------------------------------------------------------------------



 



D. Review Procedures.
          1. General Description.
a. Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Lilly shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform reviews to assist Lilly in assessing and
evaluating its Promotional and Product Services Related Functions. The
applicable requirements relating to the IRO are outlined in Appendix A to this
CIA, which is incorporated by reference.
Each IRO engaged by Lilly shall have expertise in applicable Federal health care
program and FDA requirements as may be appropriate to the Review for which the
IRO is retained. Each IRO shall assess, along with Lilly, whether it can perform
the engagement in a professionally independent and objective fashion, as
appropriate to the nature of the review, taking into account any other business
relationships or other engagements that may exist.
The IRO(s) shall conduct reviews that assess Lilly’s systems, processes,
policies, procedures, and practices relating to Promotional and Product Services
Related Functions (Promotional and Product Services Reviews).
b. Frequency and Brief Description of Reviews. As set forth more fully in
Appendix B, the Promotional and Product Services Review shall consist of two
components — a Systems Review and a Transactions Review. The Systems Review
shall assess Lilly’s systems, processes, policies, and procedures relating to
Promotional and Product Services Related Functions. If there are no material
changes in Lilly’s systems, processes, policies, and procedures relating to
Promotional and Product Services Related Functions, the Promotional and Product
Services Systems Review shall be performed for the periods covering the first
and fourth Reporting Periods. If Lilly materially changes its systems,
processes, policies, and procedures relating to Promotional and Product Services
Related Functions, the IRO shall perform a Systems Review for the
Corporate Integrity Agreement
Eli Lilly Company

17



--------------------------------------------------------------------------------



 



Reporting Period in which such changes were made in addition to conducting the
Systems Review for the first and fourth Reporting Periods.
The Promotional and Product Services Transactions Review shall be performed
annually and shall cover each of the five Reporting Periods. The IRO(s) shall
perform all components of each annual Transaction Review. As set forth more
fully in Appendix B, the Transactions Review shall include several components,
including a review relating to inquiries included in Lilly’s TLAC Database, a
review of Lilly’s Call Plan Assessments, a review of Sampling Events, and a
review of records relating to a sample of the Payments that are reported by
Lilly pursuant to Section III.M below. In addition, each Transactions Review
shall also include a review of up to three additional areas or practices of
Lilly identified by the OIG in its discretion (hereafter “Additional Items”.)
For purposes of identifying the Additional Items to be included in the
Transactions Review for a particular Reporting Period, the OIG will consult with
Lilly and may consider internal audit work conducted by Lilly and/or the Lilly
Compliance Monitoring Program, Lilly’s Government Reimbursed Product portfolio,
the nature and scope of Lilly’s promotional practices and arrangements with HCPs
and HCIs, and other information known to it.
As set forth more fully in Section III.E of Appendix B, Lilly may propose to the
OIG that its internal audit(s) be partially substituted for one or more of the
Additional Items that would otherwise be reviewed by the IRO as part of the
Transactions Review. The OIG retains sole discretion over whether, and in what
manner, to allow Lilly’s internal audit work to be substituted for a portion of
the Additional Items review conducted by the IRO.
The OIG shall notify Lilly of the nature and scope of the IRO review for each of
the Additional Items not later than 120 days prior to the end of each Reporting
Period. Prior to undertaking the review of the Additional Items, the IRO and/or
Lilly shall submit an audit work
Corporate Integrity Agreement
Eli Lilly Company

18



--------------------------------------------------------------------------------



 



plan to the OIG for approval and the IRO shall conduct the review of the
Additional Items based on a work plan approved by the OIG.
c. Retention of Records. The IRO and Lilly shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Lilly) related to the
reviews.
          2. IRO Review Reports. The IRO(s) shall prepare a report (or reports)
based upon each Review performed. The information and content to be included in
the report is described in Appendix B, which is incorporated by reference.
          3. Validation Review. In the event OIG has reason to believe that:
(a) any IRO Review fails to conform to the requirements of this CIA; or (b) the
IRO’s findings or Review results are inaccurate, OIG may, at its sole
discretion, conduct its own review to determine whether the applicable IRO
Review complied with the requirements of the CIA and/or the findings or Review
results are inaccurate (Validation Review). Lilly shall pay for the reasonable
cost of any such review performed by OIG or any of its designated agents. Any
Validation Review of Reports submitted as part of Lilly’s final Annual Report
shall be initiated no later than one year after Lilly’s final submission (as
described in Section II) is received by OIG.
          Prior to initiating a Validation Review, OIG shall notify Lilly of its
intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, Lilly may request a
meeting with OIG to: (a) discuss the results of any Review submissions or
findings; (b) present any additional information to clarify the results of the
applicable Review or to correct the inaccuracy of the Review; and/or (c) propose
alternatives to the proposed Validation Review. Lilly agrees to provide any
additional information as may be requested by OIG under this Section III.D.3 in
an expedited manner. OIG will attempt in good faith to resolve any Review issues
with Lilly prior to conducting a Validation Review. However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.
          4. Independence and Objectivity Certification. The IRO shall include
in its report(s) to Lilly a certification or sworn affidavit that it has
evaluated its professional independence and objectivity, as appropriate to the
nature of the engagement, with regard
Corporate Integrity Agreement
Eli Lilly Company

19



--------------------------------------------------------------------------------



 



to the applicable Review and that it has concluded that it is, in fact,
independent and objective.
     E. Disclosure Program.
     Lilly represents that it has a disclosure program designed to facilitate
communications relating to compliance with Federal health care program and FDA
requirements and Lilly’s policies (the “Disclosure Program”). During the term of
the CIA, Lilly shall maintain a Disclosure Program that includes a mechanism (a
toll-free compliance telephone line and/ or on-line electronic reporting) to
enable individuals to disclose, to the Chief Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Lilly’s policies, conduct,
practices, or procedures with respect to a Federal health care program or FDA
requirement believed by the individual to be a potential violation of criminal,
civil, or administrative law. Lilly shall continue to appropriately publicize
the existence of the disclosure mechanism (e.g., via periodic e-mails to
employees or by posting the information in prominent common areas).
     The Disclosure Program shall emphasize a nonretaliation policy, and shall
include a reporting mechanism for anonymous communications for which appropriate
confidentiality shall be maintained. Disclosures made by individuals residing
outside the United States shall be in accordance with applicable laws, including
the European Union Data Protection Directive. Upon receipt of a disclosure, the
Chief Compliance Officer (or designee) shall gather all relevant information
from the disclosing individual. The Chief Compliance Officer (or designee) shall
make a preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and
(2) provides an opportunity for taking corrective action, Lilly shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.
     The Chief Compliance Officer (or designee) shall maintain a disclosure log,
which shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews. The disclosure log
shall be made available to OIG upon request.
Corporate Integrity Agreement
Eli Lilly Company

20



--------------------------------------------------------------------------------



 



     F. Ineligible Persons.
          1. Definitions. For purposes of this CIA:
          a. an “Ineligible Person” shall include an individual or entity who:
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
ii. has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
          b. “Exclusion Lists” include:
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www. epls. gov).
          c. “Screened Persons” shall include all Covered Persons.
          2. Screening Requirements. Lilly shall ensure that all Screened
Persons are not Ineligible Persons, by implementing the following screening
requirements.
a. Lilly shall screen all Screened Persons against the Exclusion Lists prior to
engaging their services and, as part of the hiring or contracting process, shall
require such Screened Persons to disclose whether they are Ineligible Persons.
Corporate Integrity Agreement
Eli Lilly Company

21



--------------------------------------------------------------------------------



 



b. Lilly shall screen all Screened Persons against the Exclusion Lists within
90 days after the Effective Date and on an annual basis thereafter.
c. Lilly shall implement a policy requiring all Screened Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
          Nothing in this Section affects the responsibility of (or liability
for) Lilly to (if applicable) refrain from billing Federal health care programs
for items or services furnished, ordered, or prescribed by an Ineligible Person.
Lilly understands that items or services furnished by excluded persons are not
payable by Federal health care programs and that Lilly may be liable for
overpayments (if applicable) and/or criminal, civil, and administrative
sanctions for employing or contracting with an excluded person regardless of
whether Lilly meets the requirements of Section III.F.
          3. Removal Requirement. If Lilly has actual notice that a Screened
Person has become an Ineligible Person, Lilly shall remove such Screened Person
from responsibility for, or involvement with, Lilly’s business operations
related to the Federal health care programs and shall remove such Screened
Person from any position for which the Screened Person’s compensation or the
items or services furnished, ordered, or prescribed by the Screened Person are
paid in whole or part, directly or indirectly, by Federal health care programs
or otherwise with Federal funds at least until such time as the Screened Person
is reinstated into participation in the Federal health care programs.
          4. Pending Charges and Proposed Exclusions. If Lilly has actual notice
that a Screened Person is charged with a criminal offense that falls within the
ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for
exclusion during the Screened Person’s employment or contract term, Lilly shall
take all appropriate actions to ensure that the responsibilities of that
Screened Person have not and shall not adversely affect the accuracy of any
claims submitted to any Federal health care program.
     G. Notification of Government Investigation or Legal Proceedings.
Within 30 days after discovery by senior management at U.S. corporate
headquarters of Lilly or Lilly USA, Lilly shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Lilly conducted or brought by
a governmental entity or its agents involving an allegation that Lilly has
committed a crime or has engaged in
Corporate Integrity Agreement
Eli Lilly Company

22



--------------------------------------------------------------------------------



 



fraudulent activities. This notification shall include a description of the
allegation, the identity of the investigating or prosecuting agency, and the
status of such investigation or legal proceeding. Lilly shall also provide
written notice to OIG within 30 days after the resolution of the matter, and
shall provide OIG with a description of the findings and/or results of the
investigation or proceedings, if any.
     H. Reporting.
          1. Reportable Events.
a. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
i. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program and/or applicable to any FDA requirements relating to the promotion of
Lilly Government Reimbursed Products for which penalties or exclusion may be
authorized; or
ii. the filing of a bankruptcy petition by Lilly.
A Reportable Event may be the result of an isolated event or a series of
occurrences.
b. Reporting of Reportable Events. If Lilly or Lilly USA determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Lilly shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. The report to OIG shall include the following
information:
i. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program and/or FDA
authorities implicated;
ii. a description of Lilly’s actions taken to correct the Reportable Event; and
Corporate Integrity Agreement
Eli Lilly Company

23



--------------------------------------------------------------------------------



 



iii. any further steps Lilly plans to take to address the Reportable Event and
prevent it from recurring.
iv. If the Reportable Event involves the filing of a bankruptcy petition, the
report to the OIG shall include documentation of the filing and a description of
any Federal health care program authorities and/or FDA authorities implicated.
v. Lilly shall not be required to report as a Reportable Event any matter
previously disclosed under Section III.G.
     I. Notification of Communications with FDA.
     Within 30 days after the date of any written report, correspondence, or
communication between Lilly and the FDA that materially discusses Lilly’s or a
Covered Person’s actual or potential unlawful or improper promotion of Lilly’s
products (including any improper dissemination of information about off-label
indications), Lilly shall provide a copy of the report, correspondence, or
communication to the OIG. Lilly shall also provide written notice to the OIG
within 30 days after the resolution of any such disclosed off-label matter, and
shall provide the OIG with a description of the findings and/or results of the
matter, if any.
     J. Review of Records Reflecting the Content of Detailing Sessions.
     For each Reporting Period, Lilly shall obtain non-Lilly records (e.g.,
Verbatims, message recall studies, or similar records) generated by an
independent entity (Survey Entity) reflecting the purported content and subject
matter of detailing interactions between Lilly sales representatives and HCPs
for up to three Covered Products (as defined below). In order to satisfy its
obligations under this Section III.J, Lilly may propose that it obtain an
alternative type of survey record. The OIG will consider Lilly’s proposal, and
after considering Lilly’s proposal shall, in its discretion, identify the type
of survey records to be obtained.
     For each Covered Product, Lilly shall contract with the Survey Entity to
conduct inquiries into the content and subject matter of the detailing
interactions. The OIG shall select and notify the Survey Entity of a one week
period within every other quarter of the Reporting Period for which the surveys
shall be conducted beginning in the second full
Corporate Integrity Agreement
Eli Lilly Company

24



--------------------------------------------------------------------------------



 



quarter after the Effective Date. For each Covered Product, Lilly shall obtain
records reflecting the purported content and subject matter of detailing
sessions during the identified week in all regions across the United States.
     Prior to the start of the second Reporting Period and every Reporting
Period thereafter, based on the information provided and other information known
to it, and after consultation with Lilly, the OIG shall select up to three
Government Reimbursed Products to be the basis for the review outlined in this
Section III.J and shall notify Lilly of its selection. These identified products
shall be known as the “Covered Products.” The parties have already identified
the Covered Products for the first Reporting Period.
     Lilly shall review the records obtained from the Survey Entity and shall
identify any instances in which the records appear to indicate that Covered
Persons may have discussed and/or disseminated information about off-label uses
of the Covered Products. Lilly shall make findings based on its review
(Off-Label Findings) and shall take any responsive action it deems necessary. If
necessary for purposes of its review, Lilly shall endeavor to gather additional
factual information about the circumstances relating to any Off-Label Findings.
As part of each Annual Report, Lilly shall provide the OIG with copies of the
underlying records of the detailing interactions, a copy of Lilly’s Off-Label
Findings, and a description of the action(s), if any, Lilly took in response to
the Off-Label Findings.
     K. Field Force Monitoring and Review Efforts
     To the extent not already accomplished, within 120 days after the Effective
Date, Lilly shall establish a Field Force Monitoring Program (FFMP) to evaluate
and monitor field sales force representatives’ interactions with HCPs. The FFMP
shall be a formalized process designed to directly observe the appropriateness
of field sales force representative’s interactions with HCPs and to identify
potential off-label promotional activities.
     Under this program, Lilly compliance personnel or appropriately trained
Lilly employees who are not currently working in the marketing or the field
sales organization shall conduct direct field observations (Observations) of
field sales force representatives to assess whether the messages delivered and
materials distributed to HCPs are consistent with Lilly’s Policies and
Procedures. These Observations shall be full day ride-alongs with field sales
representatives, and each Observation shall consist of directly observing all
meetings between a sales representative and HCPs during the workday. The
Corporate Integrity
Agreement Eli Lilly Company

25



--------------------------------------------------------------------------------



 



Observations shall be scheduled throughout the year, randomly selected by Lilly
compliance personnel, include each therapeutic area and actively promoted
product, and be conducted across the United States. At the completion of each
Observation, Lilly compliance personnel or the designee shall prepare a report
which includes:

  1)   the identity of the sales representative;     2)   the identity of the
Lilly compliance professional or other Lilly employee;     3)   the date and
duration of the Observation;     4)   the product(s) promoted during the
Observation;     5)   an overall assessment of compliance with Lilly policy; and
    6)   the identification of any potential off-label promotional activity by
the field sales representative.

     Lilly compliance personnel shall conduct at least 50 full-day Observations
during each Reporting Period. The number of inspections conducted for each
therapeutic area and product shall be proportional in number to the size of each
therapeutic area and product, and shall be conducted across the United States.
     In the event that a compliance issue, including but not limited to a
potential off-label promotion or noncompliance with Lilly’s compliance program
or policies and procedures, is identified during any Observation, Lilly shall
investigate the incident consistent with established Policies and Procedures for
the handling of investigations. As part of the formal investigation procedures,
findings shall be made and all necessary and appropriate responsive action
(including disciplinary action) and corrective action shall be taken. The
Compliance Officer shall disclose Reportable Events pursuant to Section III.H
above, if applicable. Any compliance issues identified during an Observation and
any corrective action shall be recorded in the files of the compliance
department.
     Lilly shall include a summary of the FFMP and the results of the FFMP as
part of each Annual Report. As part of each Annual Report, Lilly also shall
provide the OIG with copies of the Observation report for any instances in which
it was determined that improper promotion occurred and a description of the
action(s) that Lilly took as a result of such determinations. Lilly shall make
the Observation reports for all other Observations available to the OIG upon
request.
Corporate Integrity Agreement
Eli Lilly Company

26



--------------------------------------------------------------------------------



 



     L. Notice to Health Care Providers and Entities
     Within 90 days after the Effective Date, Lilly shall send, by first class
mail, postage prepaid and return receipt requested, a notice containing the
language set forth below to all HCPs and HCIs that Lilly currently details. This
notice shall be dated and shall be signed by Lilly’s Chief Executive Officer.
The body of the letter shall state the following:
As you may be aware, Eli Lilly and Company (Lilly) recently entered into a
global civil, criminal, and administrative settlement with the United States and
individual states in connection of its promotion of its drug Zyprexa.
This letter provides you with additional information about the settlement,
explains Lilly’s commitments going forward, and provides you with access to
information about those commitments. In general terms, the Government alleged
that Lilly unlawfully promoted the drug Zyprexa for certain uses not approved by
the Food & Drug Administration (FDA). To resolve these matters, Lilly pled
guilty to a misdemeanor criminal violation of the Federal Food Drug and Cosmetic
Act and agreed to pay more than $1 billion to the Federal Government and state
Medicaid programs. More information about this settlement may be found at the
following: [Lilly shall include a link to the USAO, OCL, and Eli Lilly websites
in the letter.]
As part of the federal settlement, Lilly also entered into a five-year corporate
integrity agreement with the Office of Inspector General of the U.S. Department
of Health and Human Services. The corporate integrity agreement is available at
http://oig.hhs.gov/fraud/cia/index.html. Under this agreement, Lilly agreed to
undertake certain obligations designed to promote compliance with Federal
healthcare program and FDA requirements. We also agreed to notify healthcare
providers about the settlement and inform them that they can report any
questionable practices by Lilly’s representatives to Lilly’s Compliance
Department or the FDA.
Please call or email Lilly at 1-800-TBD or [Lilly shall insert website address
in the letter.] if you have questions about the settlement referenced above or
to report any instances in which you believe that a Lilly representative
inappropriately promoted a product or engaged in other questionable conduct.
Alternatively, you may report any such instances to the FDA’s Division of Drug
Marketing, Advertising, and Communications at 301-796-1200. You should direct
medical questions or concerns about the products to The Lilly Answer Center at
1-800-Lilly-Rx.
Corporate Integrity Agreement
Eli Lilly Company

27



--------------------------------------------------------------------------------



 



We appreciate your time and attention. We are dedicated to ensuring that we
bring you the scientific and medical information you need to make well-informed
decisions about whether Lilly products are right for your patients.
     The Chief Compliance Officer (or a designee) shall maintain a log of all
calls and messages received in response to the notice. The log shall include a
record and summary of each call and message received (whether anonymous or not),
the status of the call or message, and any corrective action taken in response
to the call or message. The disclosure log shall be made available to OIG upon
request. As part of the Implementation Report and each Annual Report, Lilly
shall provide to the OIG a summary of the calls and messages received.
     M. Reporting of Physician Payments
1. Phase I Reporting
     On or before August 1, 2009, Lilly shall post in a prominent position on
its website an easily accessible and readily searchable listing of all
U.S.-based physicians and Related Entities (as defined below in Section III.M.4)
who or which received Phase I Payments (as defined below in Section III.M.4)
directly or indirectly from Lilly or Lilly USA during the first three months of
2009 and the aggregate value of such Payments.
     After the initial posting, 30 days after the end of each subsequent
calendar quarter, Lilly shall also post on its website a listing of updated
information about all Phase I Payments provided during the applicable calendar
year during the preceding quarter(s). On or before May 1, 2010, Lilly shall also
post on its website a report of the cumulative value of Phase I Payments
provided to each physician and/or Related Entity during the preceding calendar
year. The quarterly and annual reports shall be easily accessible and readily
searchable.
     Each listing made pursuant to this Section III.M.1 or Sections III.M 2 or 3
below, shall include a complete list of all individual physicians and Related
Entities to whom or to which Lilly or Lilly USA directly or indirectly made the
Phase I, II, or III Payments (as applicable) in the preceding calendar quarter
or year (as applicable). Each listing shall be arranged alphabetically according
to the physicians’ last name or the name of the Related
Corporate Integrity Agreement
Eli Lilly Company

28



--------------------------------------------------------------------------------



 



Entity. The Payment amounts in the lists shall be reported in $10,000 increments
(e.g., $0 - $10,000; $10,001- $20,000; etc.) For each physician, the applicable
listing shall include the following information: i) physician’s full name; ii)
name of Related Entity (if applicable); iii) city and state that the physician
or the Related Entity has provided to Lilly for contact purposes; and (iv) the
aggregate value of the payment(s) in the preceding quarter(s) or year (as
applicable). If payments for multiple physicians have been made to one Related
Entity, the aggregate value of all payments to the Related Entity will be the
reported amount.
          2. Phase II Reporting
     On or before August 1, 2010, Lilly shall post in a prominent position on
its website an easily accessible and readily searchable listing of all
U.S.-based physicians and Related Entities (as defined below in Section III.M.4)
who provided or which received Phase II Payments (as defined below in
Section III.M.4) directly or indirectly from Lilly or Lilly USA during the first
three months of 2010 and the aggregate value of such Payments.
     After the initial posting, 30 days after the end of each subsequent
calendar quarter, Lilly shall also post on its website a listing of updated
information about all Phase II Payments provided during the applicable calendar
year during the preceding quarter(s). On or before May 1, 2011, Lilly shall also
post on its website a report of the cumulative value of Phase II Payments
provided to each physician and/or Related Entity during the preceding calendar
year. The quarterly and annual reports shall be easily accessible and readily
searchable.
          3. Phase III Reporting
     On or before August 1, 2011, Lilly shall post in a prominent position on
its website an easily accessible and readily searchable listing of all
U.S.-based physicians and Related Entities (as defined below in Section III.M.4)
who or which received Phase III Payments (as defined below in Section III.M.4)
directly or indirectly from Lilly or Lilly USA during the first three months of
2011 and the aggregate value of such Payments.
     After the initial posting, 30 days after the end of each subsequent
calendar quarter, Lilly shall also post on its website a listing of updated
information about all Phase III Payments provided during the applicable calendar
year during the preceding quarter(s). On or before May 1, 2012, Lilly shall also
post on its website a report of the cumulative
Corporate Integrity Agreement
Eli Lilly Company

29



--------------------------------------------------------------------------------



 



value of Phase III Payments provided to each physician and/or Related Entity
during the preceding calendar year. Thereafter, on or before May 1 of each
subsequent year, Lilly shall post a report of the cumulative value of Payments
provided to each physician and/or Related Entity during the preceding calendar
year. The quarterly and annual reports shall be easily accessible and readily
searchable.
          4. Definitions and Miscellaneous Provisions
     Lilly shall continue to make each annual listing and the most recent
quarterly listing of Phase I, Phase II, and Phase III Reporting available on its
website at least throughout the term of this CIA. Lilly shall retain and make
available to OIG, upon request, all work papers, supporting documentation,
correspondence, and records related to all applicable Payments and to the annual
and quarterly listings of Payments. Nothing in this Section III.M affects the
responsibility of Lilly to comply with (or liability for noncompliance with) all
applicable Federal health care program requirements and state laws as they
relate to all applicable Payments made to physicians or Related Entities.
     If the proposed Physician Payments Sunshine Act of 2008 or similar
legislation is enacted, the OIG shall determine whether the purposes of this
Section III.M are reasonably satisfied by Lilly’s compliance with such
legislation. In such case, and in its sole discretion, the OIG may agree to
modify or terminate provisions of Section III.M as appropriate.
     For purposes of this Section III.M, the term “Phase I Payments” is defined
as all honoraria payments made in connection with physicians serving as
speakers, participating in speaker training, or serving as consultants
(including participating in advisory boards, providing training to Lilly
employees, or providing ad hoc advising.)
     For purposes of this Section III.M, the term “Phase II Payments” is defined
as all payments (including, for example, honoraria payments, other payments, and
reimbursement for lodging, travel and other expenses) made in connection with
physicians serving as speakers, participating in speaker training, or serving as
consultants (including participating in advisory boards, providing training to
Lilly employees, or providing ad hoc advising).
     For purposes of this Section III.M, the term “Phase III Payments” is
defined to include all payments or transfers of value (whether in cash or in
kind) made to physicians. The term also includes all payments or transfers of
value made to Related Entities on
Corporate Integrity Agreement
Eli Lilly Company

30



--------------------------------------------------------------------------------



 



behalf of, at the request of, for the benefit or use of, or under the name of a
physician for whom Lilly would otherwise report a Payment if made directly to
the physician. Phase III Payments includes all Phase I and Phase II Payments.
Phase III Payments include, for example, payments or compensation for services
rendered; grants; fees; and payments relating to research or education. The term
Phase III Payments also includes payment or reimbursement for food,
entertainment, gifts, trips or travel, product(s)/item(s) provided for less than
fair market value, or other economic benefit paid or transferred. Phase III
Payments do not include: i) samples of drug products that meet the definition
set forth in 21 C.F.R. § 203.3(i), or ii) discounts, rebates, or other pricing
terms.
     For purposes of this Section III.M, the term “Related Entity” is defined to
be any entity by or in which any physician receiving Phase I, II, or III
Payments is employed, has tenure, or has an ownership interest.
IV. Changes to Business Units or Locations
     A. Change or Closure of Unit or Location. In the event that, after the
Effective Date, Lilly or Lilly USA changes locations or closes a business unit
or location related to Promotional and Product Services Related Functions, Lilly
shall notify OIG of this fact as soon as possible, but no later than within
30 days after the date of change or closure of the location.
     B. Purchase or Establishment of New Unit or Location. In the event that,
after the Effective Date, Lilly or Lilly USA purchases or establishes a new
business unit or location related to Promotional and Product Services Related
Functions, Lilly shall notify OIG no later than the date that the purchase or
establishment is publicly disclosed by Lilly. This notification shall include
the address of the new business unit or location, phone number, fax number,
Federal health care program provider or supplier number (if applicable), and the
name and address of the contractor that issued each number (if applicable). Each
new business unit or location and all Covered Persons at each new business unit
or location shall be subject to the applicable requirements of this CIA.
     C. Sale of Unit or Location. In the event that, after the Effective Date,
Lilly or Lilly USA proposes to sell any or all of its business units or
locations related to the Promotional and Product Services-Related Functions that
are subject to this CIA, Lilly shall notify OIG of the proposed sale no later
than the date the sale is publicly disclosed by Lilly. This notification shall
include a description of the business unit or location to be sold, a brief
description of the terms of the sale, and the name and contact information of
Corporate Integrity Agreement
Eli Lilly Company

31



--------------------------------------------------------------------------------



 



the prospective purchaser. This CIA shall be binding on the purchaser of such
business unit or location, unless otherwise determined and agreed to in writing
by the OIG.
V. Implementation and Annual Reports
     A. Implementation Report. Within 150 days after the Effective Date, Lilly
shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
          1. the name, address, phone number, and position description of the
Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
          2. the names and positions of the members of the Compliance Committee
required by Section III.A.2;
          3. the names of the members of the Committee of the Board referenced
in Section III.A.3;
          4. the names and positions of the Certifying Employees required by
Section III.A.4;
          5. a copy of Lilly’s Code of Conduct required by Section III.B.1;
          6. the number of Covered Persons required to complete the Code of
Conduct certification required by Section III.B.1, the percentage of Covered
Persons who have completed such certification, and an explanation of any
exceptions (the documentation supporting this information shall be available to
OIG, upon request);
          7. (a) a copy of the letter (including all attachments) required by
Sections II.C.6 and III.B.2 sent to each party employing Third Party Personnel;
(b) a list of all such existing agreements; and (c) a description of the
entities’ response to Lilly’s letter;
          8. to the extent not already provided to the OIG, a copy of all
Policies and Procedures required by Section III.B.3;
Corporate Integrity Agreement
Eli Lilly Company

32



--------------------------------------------------------------------------------



 



          9. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions; and
b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request;
          10. the following information regarding the IRO(s): (a) identity,
address, and phone number; (b) a copy of the engagement letter; and (c) a
summary and description of any and all current and prior engagements and
agreements between Lilly and the IRO;
          11. a certification from the IRO regarding its professional
independence and objectivity with respect to Lilly;
          12. a description of the Disclosure Program required by Section III.E;
          13. a description of the process by which Lilly fulfills the
requirements of Section III.F regarding Ineligible Persons;
          14. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.F; the actions taken in
response to the screening and removal obligations set forth in Section III.F;
          15. a certification by the Chief Compliance Officer that the notice
required by Section III.L was mailed to each HCP and HCI, the number of HCPs and
HCIs that received a copy of the notice, a sample copy of the notice required by
Section III.L, and a summary of the calls or messages received in response to
the notice;
Corporate Integrity Agreement
Eli Lilly Company

33



--------------------------------------------------------------------------------



 



          16. a certification from the Chief Compliance Officer that, if
required under Section III.M and to the best of his/her knowledge, information
regarding Payments has been posted on Lilly’s website as required by
Section III.M;
          17. a list of all of Lilly’s U.S. locations (including locations and
mailing addresses) at which it performs Promotional and Product Services Related
Functions; the corresponding name under which each location is doing business;
the corresponding phone numbers and fax numbers; each location’s Federal health
care program provider or supplier number(s) (if applicable), and the name and
address of each Federal health care program contractor to which Lilly currently
submits claims (if applicable);
          18. a description of Lilly’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and
          19. the certifications required by Section V.C.
     B. Annual Reports. Lilly shall submit to OIG annually a report with respect
to the status of, and findings regarding, Lilly’s compliance activities for each
of the five Reporting Periods (Annual Report).
Each Annual Report shall include, at a minimum:
          1. an explanation of any change in the identity, position description,
or other noncompliance job responsibilities of the Chief Compliance Officer and
any change in the membership of the Compliance Committee, the compliance
Committee of the Board of Directors, or the group of Certifying Employees
described in Sections III.A.2-4, and a copy of the Compliance Program Review
Report described in Section III.A.3;
          2. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B and the reasons for such changes (e.g.,
change in applicable requirements);
          3. the number of Covered Persons required to complete the Code of
Conduct certification required by Section III.B.1, the percentage of Covered
Persons who have completed such certification, and an explanation of any
exceptions (the documentation supporting this information shall be available to
OIG, upon request);
Corporate Integrity Agreement
Eli Lilly Company

34



--------------------------------------------------------------------------------



 



          4. (a) a copy of the letter (including all attachments) required by
Sections II.C.6 and III.B.2 sent to each entity employing Third Party Personnel;
(b) a list of all such existing agreements; and (c) a description of the
entities’ response to Lilly’s letter;
          5. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions; and
b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          6. a complete copy of all reports prepared pursuant to Section III.D,
along with a copy of the IRO’s engagement letter (if applicable);
          7. Lilly’s response and corrective action plan(s) related to any
issues raised by the reports prepared pursuant to Section III.D;
          8. a summary and description of any and all current and prior
engagements and agreements between Lilly and the IRO, if different from what was
submitted as part of the Implementation Report;
          9. a certification from the IRO regarding its professional
independence and objectivity with respect to Lilly;
          10. a summary of the disclosures in the disclosure log required by
Section III.E that relate to Federal health care programs;
          11. any changes to the process by which Lilly fulfills the
requirements of Section III.F regarding Ineligible Persons;
          12. the name, title, and responsibilities of any person who is
determined to
Corporate Integrity Agreement
Eli Lilly Company

35



--------------------------------------------------------------------------------



 



be an Ineligible Person under Section III.F; the actions taken by Lilly in
response to the screening and removal obligations set forth in Section III.F;
          13. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.G. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
          14. a summary of Reportable Events (as defined in Section III.H)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          15. a summary describing any written communication with the FDA
required to have been reported pursuant to Section III.I. This summary shall
include a description of the matter and the status of the matter;
          16. all information required by Section III.J;
          17. all information required by Section III.K;
          18. a summary of the calls and messages received in response to the
notice required by Section III.L and the disposition of those calls and messages
          19. a description of all changes to the most recently provided list of
Lilly’s locations (including addresses) as required by Section V.A.17; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Federal health care
program provider or supplier number(s) (if applicable), and the name and address
of each Federal health care program contractor to which Lilly currently submits
claims (if applicable); and
          20. the certifications required by Section V.C.
     The first Annual Report shall be received by OIG no later than 60 days
after the end of the first Reporting Period. Subsequent Annual Reports shall be
received by OIG no later than the anniversary date of the due date of the first
Annual Report.
Corporate Integrity Agreement
Eli Lilly Company

36



--------------------------------------------------------------------------------



 



     C. Certifications. The following certifications shall be included in the
Implementation Report and Annual Reports:
          1. Certifying Employees: In each Annual Report, Lilly shall include
the certifications of Certifying Employees as required by Section III.A.4;
          2. Chief Compliance Officer: In the Implementation Report and Annual
Reports, Lilly shall include the following individual certification by the Chief
Compliance Officer:
               a. he or she has reviewed the Report and has made reasonable
inquiry regarding its content and believes that the information in the Report is
accurate and truthful;
               b. to the best of his or her knowledge, except as otherwise
described in the applicable report, Lilly is in compliance with the Federal
health care program and FDA requirements and the obligations of the CIA;
               c. to the best of his or her knowledge, Lilly has complied with
its obligations under the Settlement Agreement: (a) not to resubmit to any
Federal health care program payors any previously denied claims related to the
Covered Conduct addressed in the Settlement Agreement, and not to appeal any
such denials of claims; (b) not to charge to or otherwise seek payment from
federal or state payors for unallowable costs (as defined in the Settlement
Agreement); and (c) to identify and adjust any past charges or claims for
unallowable costs;
               d. Lilly’s: 1) Policies and Procedures as referenced in Section
III.B.3 above; 2) templates for standardized contracts and other similar
documents; and 3) the training materials used for purposes of Section III.C all
have been reviewed by competent legal counsel and/or legal personnel working at
their direction and have been found to be in compliance with all applicable
Federal health care program and FDA requirements. In addition, Lilly’s
promotional materials containing claims or information about Government
Reimbursed Products and other materials and information intended to be
disseminated outside Lilly have been reviewed by competent regulatory, medical,
and/or legal personnel in accordance with applicable Policies and Procedures to
ensure that legal, medical, and regulatory concerns are properly addressed and
are elevated when appropriate, and that the materials and information when
finally approved are in compliance with all applicable Federal health care
program and FDA requirements. If the
Corporate Integrity Agreement
Eli Lilly Company

37



--------------------------------------------------------------------------------



 



applicable legal requirements have not changed, after the initial review of the
documents listed above, only material changes to the documents must be reviewed
by competent regulatory, medical, and/or legal personnel. The certification
shall include a description of the document(s) reviewed and approximately when
the review was completed. The documentation supporting this certification shall
be available to OIG, upon request; and
               e. Lilly’s call plans for Government Reimbursed Products were
reviewed at least once during the Reporting Period (consistent with
Section III.B.3.g) and, for each product the call plans were found to be
consistent with Lilly’s policy objectives as referenced above in
Section III.B.3.g.
     D. Designation of Information. Lilly shall clearly identify any portions of
its submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Lilly shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.
VI. Notifications and Submission of Reports
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:

         
 
  OIG:   Administrative and Civil Remedies Branch
 
      Office of Counsel to the Inspector General
 
      Office of Inspector General
 
      U.S. Department of Health and Human Services
 
      Cohen Building, Room 5527
 
      330 Independence Avenue, S.W.
 
      Washington, DC 20201
 
      Telephone: 202.619.2078
 
      Facsimile: 202.205.0604
 
       
 
  Lilly:   Chief Compliance Officer
 
      Eli Lilly and Company
 
      Lilly Corporate Center, DC 1114
 
      Indianapolis, IN 46285
 
      Telephone: 317.276.9937
 
      Facsimile: 317.655.1921

Corporate Integrity Agreement
Eli Lilly Company

38



--------------------------------------------------------------------------------



 



Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Lilly may be required to provide OIG with
an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), either instead of or in addition to,
a paper copy.
VII. OIG Inspection, Audit, and Review Rights
     In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Lilly’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of Lilly’s locations for the purpose of
verifying and evaluating: (a) Lilly’s compliance with the terms of this CIA; and
(b) Lilly’s compliance with the requirements of the Federal health care programs
in which it participates and with all applicable FDA requirements. The
documentation described above shall be made available by Lilly to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
or reproduction. Furthermore, for purposes of this provision, OIG or its duly
authorized representative(s) may interview any of Lilly’s employees,
contractors, or agents who consent to be interviewed at the individual’s place
of business during normal business hours or at such other place and time as may
be mutually agreed upon between the individual and OIG. Lilly shall assist OIG
or its duly authorized representative(s) in contacting and arranging interviews
with such individuals upon OIG’s request. Lilly’s employees may elect to be
interviewed with or without a representative of Lilly present.
VIII. Document and Record Retention
     Lilly shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs, or to compliance with this
CIA, for six years (or longer if otherwise required by law) from the Effective
Date.
Corporate Integrity Agreement
Eli Lilly Company

39



--------------------------------------------------------------------------------



 



IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify Lilly prior to any release by OIG of
information submitted by Lilly pursuant to its obligations under this CIA and
identified upon submission by Lilly as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Lilly shall have the rights set forth at 45
C.F.R. § 5.65(d).
X. Breach and Default Provisions
     Lilly is expected to fully and timely comply with all of its CIA
obligations. The breach and default remedies available to the OIG under this
Section X do not preempt or limit any actions that individual States may take
against Lilly under applicable legal authorities or under any applicable
settlement agreement or consent decree between the State and Lilly.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, Lilly and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Lilly fails to
establish, implement, or accomplish any of the following obligations as
described in Section III:

     
 
  a. a Compliance Officer;
 
   
 
  b. a Compliance Committee;
 
   
 
  c. the resolution from the Committee of the Board;
 
   
 
  d. a written Code of Conduct;
 
   
 
  e. written Policies and Procedures;
 
   
 
  f. the training of Covered Persons and Relevant Covered Persons;
 
   
 
  g. a Disclosure Program;

Corporate Integrity Agreement
Eli Lilly Company

40



--------------------------------------------------------------------------------



 



     
 
  h. Ineligible Persons screening and removal requirements;
 
   
 
  i. notification of Government investigations or legal proceedings;
 
   
 
  j. notification of written communications with FDA as required by
Section III.I;
 
   
 
  k. a review of records reflecting the content of detailing sessions;
 
   
 
  l. a program for FFMP;
 
   
 
  l. notification to HCPs and HCIs as required by Section III.L;
 
   
 
  m. posting of any Payments as required by Section III.M.

          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Lilly fails to engage
an IRO, as required in Section III.D and Appendices A-B.
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Lilly fails to submit
the Implementation Report or the Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Lilly fails to submit
the annual IRO Review Report(s) in accordance with the requirements of
Section III.D and Appendices A-B.
          5. A Stipulated Penalty of $1,500 for each day Lilly fails to grant
access as required in Section VII. (This Stipulated Penalty shall begin to
accrue on the date Lilly fails to grant access.)
          6. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of Lilly as part of its Implementation Report, Annual
Report, additional documentation to a report (as requested by the OIG), or
otherwise required by this CIA.
Corporate Integrity Agreement
Eli Lilly Company

41



--------------------------------------------------------------------------------



 



          7. A Stipulated Penalty of $1,000 for each day Lilly fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice
to Lilly, stating the specific grounds for its determination that Lilly has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Lilly shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Lilly receives this notice from OIG of the failure
to comply.) A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1-6 of this Section.
     B. Timely Written Requests for Extensions. Lilly may, in advance of the due
date, submit a timely written request for an extension of time to perform any
act or file any notification or report required by this CIA. Notwithstanding any
other provision in this Section, if OIG grants the timely written request with
respect to an act, notification, or report, Stipulated Penalties for failure to
perform the act or file the notification or report shall not begin to accrue
until one day after Lilly fails to meet the revised deadline set by OIG.
Notwithstanding any other provision in this Section, if OIG denies such a timely
written request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three business days after
Lilly receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five business days prior to the date by which
any act is due to be performed or any notification or report is due to be filed.
     C. Payment of Stipulated Penalties.
          1. Demand Letter. Upon a finding that Lilly has failed to comply with
any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify Lilly of: (a) Lilly’s
failure to comply; and (b) OIG’s exercise of its contractual right to demand
payment of the Stipulated Penalties (this notification is referred to as the
“Demand Letter”).
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Lilly shall either: (a) cure the breach to OIG’s satisfaction and
pay the applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Lilly elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Lilly cures, to OIG’s satisfaction, the alleged breach
in dispute. Failure to respond to the Demand Letter in one
Corporate Integrity Agreement
Eli Lilly Company

42



--------------------------------------------------------------------------------



 



of these two manners within the allowed time period shall be considered a
material breach of this CIA and shall be grounds for exclusion under
Section X.D.
          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by electronic funds transfer to an account specified by OIG in the Demand
Letter.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.1.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG’s decision that Lilly has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.
     D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
a. a failure by Lilly to report a Reportable Event and take corrective action,
as required in Section III.H;
b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C;
d. a failure to engage and use an IRO in accordance with Section III.D; or
e. a failure of the Committee of the Board to issue a resolution in accordance
with Section III.A.3.
          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Lilly constitutes an independent basis for
Lilly’s exclusion from participation in the Federal health care programs. Upon a
determination by OIG that Lilly has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify Lilly of: (a) Lilly’s
material breach; and (b) OIG’s intent to exercise its contractual right to
impose exclusion (this notification is hereinafter referred
Corporate Integrity Agreement
Eli Lilly Company

43



--------------------------------------------------------------------------------



 



to as the “Notice of Material Breach and Intent to Exclude”).
          3. Opportunity to Cure. Lilly shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:
a. Lilly is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;
b. the alleged material breach has been cured; or
c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Lilly has begun to take action to cure the material breach; (ii) Lilly
is pursuing such action with due diligence; and (iii) Lilly has provided to OIG
a reasonable timetable for curing the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period, Lilly
fails to satisfy the requirements of Section X.D.3, OIG may exclude Lilly from
participation in the Federal health care programs. OIG shall notify Lilly in
writing of its determination to exclude Lilly (this letter shall be referred to
hereinafter as the “Exclusion Letter”). Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Lilly’s receipt of the Exclusion Letter. The exclusion shall
have national effect and shall also apply to all other Federal procurement and
nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Lilly may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
     E. Dispute Resolution
          1. Review Rights. Upon OIG’s delivery to Lilly of its Demand Letter or
of its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Lilly shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to this CIA. Specifically, OIG’s determination to
demand payment of Stipulated Penalties or to seek exclusion shall be subject to
review by an HHS ALJ and, in the event of an appeal, the HHS
Corporate Integrity Agreement
Eli Lilly Company

44



--------------------------------------------------------------------------------



 



Departmental Appeals Board (DAB), in a manner consistent with the provisions in
42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. §
1005.2(c), the request for a hearing involving Stipulated Penalties shall be
made within 10 days after receipt of the Demand Letter and the request for a
hearing involving exclusion shall be made within 25 days after receipt of the
Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Lilly was in full and timely compliance with the obligations of this
CIA for which OIG demands payment; and (b) the period of noncompliance. Lilly
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any. OIG shall not have the right to appeal
to the DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ
agrees with OIG with regard to a finding of a breach of this CIA and orders
Lilly to pay Stipulated Penalties, such Stipulated Penalties shall become due
and payable 20 days after the ALJ issues such a decision unless Lilly requests
review of the ALJ decision by the DAB. If the ALJ decision is properly appealed
to the DAB and the DAB upholds the determination of OIG, the Stipulated
Penalties shall become due and payable 20 days after the DAB issues its
decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether Lilly was in material breach of this CIA;
b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Lilly had begun to take action to cure the material
breach within that period; (ii) Lilly has pursued and is pursuing such action
with due diligence; and (iii) Lilly provided to OIG within that period a
reasonable timetable for curing the material breach and Lilly has followed the
timetable.
          For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to OIG, or, if the ALJ rules for Lilly, only
after a DAB
Corporate Integrity Agreement
Eli Lilly Company

45



--------------------------------------------------------------------------------



 



decision in favor of OIG. Lilly’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude Lilly upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect
20 days after the ALJ issues such a decision, notwithstanding that Lilly may
request review of the ALJ decision by the DAB. If the DAB finds in favor of OIG
after an ALJ decision adverse to OIG, the exclusion shall take effect 20 days
after the DAB decision. Lilly shall waive its right to any notice of such an
exclusion if a decision upholding the exclusion is rendered by the ALJ or DAB.
If the DAB finds in favor of Lilly, Lilly shall be reinstated effective on the
date of the original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Lilly and OIG agree as follows:
     A. This CIA shall be binding on the successors, assigns, and transferees of
Lilly;
     B. This CIA shall become final and binding on the date the final signature
is obtained on the CIA;
     C. This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA;
     D. The undersigned Lilly signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA; and
     E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
Corporate Integrity Agreement
Eli Lilly Company

46



--------------------------------------------------------------------------------



 



On Behalf of Eli Lilly and Company

     
/s/ Robert A. Armitage
  14 January 2009
 
   
Robert A. Armitage
  Date
Senior Vice President and General Counsel
   
 
   
/s/ Anne Nobles
  1/14/09
 
   
Anne Nobles
  Date
Lilly Chief Compliance Officer
   
 
   
/s/ Paul Kalb
  1/14/09
 
   
Paul Kalb
  Date
Kristin Koehler
   
Counsel for Eli Lilly and Company
   

Corporate Integrity Agreement
Eli Lilly Company

47



--------------------------------------------------------------------------------



 



On Behalf of the Office of Inspector General
of the Department of Health and Human Services

     
/s/ Gregory E. Demske
  1/14/09
 
   
Gregory E. Demske
  DATE
Assistant Inspector General for Legal Affairs
   
Office of Inspector General
   
U. S. Department of Health and Human Services
   

Corporate Integrity Agreement
Eli Lilly Company

48



--------------------------------------------------------------------------------



 



APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.

A.   IRO Engagement

      Lilly shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify Lilly if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, Lilly
may continue to engage the IRO.
     If Lilly engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, Lilly shall
submit the information identified in Section V.A.8 of the CIA to OIG within
30 days of engagement of the IRO. Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify Lilly if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, Lilly
may continue to engage the IRO.

B.   IRO Qualifications.

The IRO shall:
     1. assign individuals to conduct the Promotional and Product Services
Review who have expertise in all applicable Federal health care program and FDA
requirements relating to Promotional and Product Services Related Functions. The
assigned individuals shall also be knowledgeable about the general requirements
of the Federal health care program(s) under which Lilly products are reimbursed;
     2. assign individuals to design and select the samples for the Transaction
Reviews who are knowledgeable about the appropriate statistical sampling
techniques; and
     3. have sufficient staff and resources to conduct the reviews required by
the CIA on a timely basis.
Appendix A
Eli Lilly CIA


1



--------------------------------------------------------------------------------



 



C.   IRO Responsibilities.

The IRO shall:
     1. perform each Promotional and Product Services Review in accordance with
the specific requirements of the CIA;
     2. follow all applicable Federal health care program and FDA requirements
in making assessments in each Promotional and Product Services Review;
     3. if in doubt of the application of a particular Federal health care
program or FDA requirement, policy, or regulation, request clarification from
the appropriate authority (e.g., CMS or FDA);
     4. respond to all OIG inquires in a prompt, objective, and factual manner;
and
     5. prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.

D.   IRO Independence and Objectivity.

The IRO must perform the Promotional and Product Services Review in a
professionally independent and objective fashion, as appropriate to the nature
of the engagement, taking into account any other business relationships or
engagements that may exist between the IRO and Lilly.

E.   IRO Removal/Termination.

     1. Lilly Termination of IRO. If Lilly terminates its IRO during the course
of the engagement, Lilly must submit a notice explaining its reasons to OIG no
later than 30 days after termination. Lilly must engage a new IRO in accordance
with Paragraph A of this Appendix.
     2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO
does not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Lilly to engage a new IRO in accordance with Paragraph A of this
Appendix.
     Prior to requiring Lilly to engage a new IRO, OIG shall notify Lilly of its
intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Lilly may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its responsibilities and to present additional information
regarding these matters. Lilly shall provide any additional information as may
be requested by OIG under this Paragraph in an expedited manner. OIG will
attempt in good faith to resolve any differences regarding the IRO with Lilly
prior to requiring Lilly to terminate the IRO. However, the final determination
as to whether or not to require Lilly to engage a new IRO shall be made at the
sole discretion of OIG.
Appendix A
Eli Lilly CIA

2



--------------------------------------------------------------------------------



 



Appendix B to CIA
Promotional and Product Services Review

I.   Promotional and Product Services Review, General Description

As specified more fully below, Lilly shall retain an Independent Review
Organization (IRO) to perform reviews to assist Lilly in assessing and
evaluating its systems, processes, policies, procedures, and practices related
to Lilly’s Promotional and Product Services Related Functions (Promotional and
Product Services Review). The Promotional and Product Services Review shall
consist of two components - a systems review (the “Promotional and Product
Services Systems Review” or “Systems Review”), and a transactions review (the
“Promotional and Product Services Transactions Review” or “Transactions Review”)
as described more fully below. Lilly may engage, at its discretion, a single IRO
to perform both components of the Promotional and Product Services Review
provided that the entity has the necessary expertise and capabilities to perform
both.
     If there are no material changes in Lilly’s systems, processes, policies,
and procedures relating to Promotional and Product Services Related Functions,
the IRO shall perform the Promotional and Product Services Systems Review for
the first and fourth Reporting Periods. If Lilly materially changes its systems,
processes, policies, and procedures relating to Promotional and Product Services
Related Functions, the IRO shall perform a Promotional and Product Services
Systems Review for the Reporting Period(s) in which such changes were made in
addition to conducting the Review for the first and fourth Reporting Periods.
The additional Systems Review(s) shall consist of: 1) an identification of the
material changes; 2) an assessment of whether other systems, processes,
policies, and procedures previously reported did not materially change; and 3) a
review of the systems, processes, policies, and procedures that materially
changed. The IRO shall conduct the Promotional and Product Services Transactions
Review for each Reporting Period of the CIA.

II.   Promotional and Product Services Systems Review

A.   Description of Reviewed Policies and Procedures

The Promotional and Product Services Systems Review shall be a review of Lilly’s
systems, processes, policies, and procedures (including the controls on those
systems, processes, policies, and procedures) relating to certain Promotional
and Product Services Related Functions. Where practical, Lilly personnel may
compile documentation, schedule and organize interviews, and undertake other
efforts to assist the IRO in performing the Systems Review. The IRO is not
Appendix B
Eli Lilly, Inc. CIA

1



--------------------------------------------------------------------------------



 



required to undertake a de novo review of the information gathered or activities
undertaken by Lilly pursuant to the preceding sentence.
Specifically, the IRO shall review Lilly’s systems, processes, policies, and
procedures associated with the following (hereafter “Reviewed Policies and
Procedures”):
1) Lilly’s systems, policies, processes, and procedures applicable to the manner
in which Lilly sales representatives and account executives handle and submit
requests or inquiries to The Lilly Answers Center (“TLAC”) relating to
information about the uses of Lilly’s Government Reimbursed Products (including
non-FDA-approved (i.e., off-label) uses) and the dissemination of materials
relating to off-label uses of Lilly’s Government Reimbursed Products. This
review includes:

  a)   the manner in which Lilly sales representatives and account executives
handle and submit requests for information about off-label uses of Lilly’s
Government Reimbursed Products to TLAC;     b)   the manner in which TLAC
personnel, handle and respond to requests submitted by sales representatives and
account executives for information about off-label uses of Lilly’s Government
Reimbursed Products (including tracking the requests and using pre-approved
materials for purposes of responding to the request);     c)   the form and
content of information and materials related to Lilly’s Government Reimbursed
Products disseminated to physicians, pharmacists, or other health care
professionals (collectively “HCPs”) or health care institutions (HCIs) by Lilly;
    d)   Lilly’s systems, processes, and procedures (including the TLAC
Database) used to track requests for information submitted by sales
representatives and account executives to TLAC about off-label uses of Lilly’s
Government Reimbursed Products and responses to those requests;     e)   the
manner in which Lilly collects and supports information reported in any systems
used to track and respond to requests for product information, including the
TLAC Database;

     Appendix B
     Eli Lilly, Inc. CIA



2



--------------------------------------------------------------------------------



 



  f)   the processes and procedures by which TLAC and Lilly’s Compliance Office
or their designee monitor and identify situations in which it appears that
improper off-label promotion may have occurred; and     g)   Lilly’s processes
and procedures for investigating, documenting, resolving, and taking appropriate
disciplinary action for potential situations involving off-label promotion;

2) Lilly’s policies and procedures applicable to the manner and circumstances
under which its Medical Liaisons and Outcomes Liaisons participate in meetings
or events with HCPs or HCIs (either alone or with sales representatives or
account executives) and the role of the Medical Liaisons and Outcomes Liaisons
at such meetings or events, including use of the Eli Lilly Contact Information
Management (ELCIM) system to document requests and/or the use of
LillyMedical.com to respond to requests for medical information;
3) Lilly’s systems, policies, processes, and procedures relating to Lilly’s
internal review and approval of information and materials related to Lilly’s
Government Reimbursed Products disseminated to HCPs or HCIs by Lilly;
4) Lilly’s systems, polices, processes and procedures relating to incentive
compensation for Covered Persons who are sales representatives, with regard to
whether the systems, policies, processes, and procedures are designed to ensure
that financial incentives do not inappropriately motivate such individuals to
engage in the improper promotion, sales, and marketing of Lilly’s Government
Reimbursed Products. This shall include a review of the bases upon which
compensation is determined and the extent to which compensation is based on
product performance;
5) Lilly’s systems, processes, policies, and procedures relating to the
development and review of call plans for Lilly’s Government Reimbursed Products.
This shall include a review of the bases upon which HCPs and HCIs belonging to
specified medical specialties are included in, or excluded from, the call plans
based on expected utilization of Lilly Government Reimbursed Products for
FDA-approved uses or non-FDA-approved uses; and
6) Lilly’s systems, processes, policies, and procedures relating to the
development, implementation, and review of Sample Distribution
Appendix B
Eli Lilly, Inc. CIA

3



--------------------------------------------------------------------------------



 



Plans. This shall include a review of the bases upon, and circumstances under,
which HCPs and HCIs belonging to specified medical specialties or types of
clinical practice may receive samples from Lilly (including, separately, from
Lilly sales representatives and Lilly’s medical services department).
B. Promotional and Product Services Systems Review Report
     The IRO shall prepare a report based upon each Systems Review. For each of
the Reviewed Policies and Procedures identified in
Section II.A above, the report shall include the following items:
1) a description of the documentation (including policies) reviewed and any
personnel interviewed;
2) a detailed description of Lilly’s systems, policies, processes, and
procedures relating to the items identified in Sections II.A.1-6 above,
including a general description of Lilly’s control and accountability systems
(e.g., documentation and approval requirements, and tracking mechanisms) and
written policies regarding the Reviewed Policies and Procedures;
3) a description of the manner in which the control and accountability systems
and the written policies relating to the items identified in Sections II.A.1-6
above are made known or disseminated within Lilly;
4) a detailed description of any system(s) used to track and respond to requests
for information submitted by sales representatives and account executives about
Lilly’s Government Reimbursed Products (including the TLAC Database);
5) a detailed description of Lilly’s incentive compensation system for Covered
Persons who are sales representatives, including a description of the bases upon
which compensation is determined and the extent to which compensation is based
on product performance. To the extent that Lilly may establish compensation
differently for individual products, the IRO shall report separately on each
such type of compensation arrangement;
6) findings and supporting rationale regarding any weaknesses in Lilly’s
systems, processes, policies, and procedures relating to the Reviewed Policies
and Procedures, if any; and
Appendix B
Eli Lilly, Inc. CIA

4



--------------------------------------------------------------------------------



 



7) recommendations to improve any of the systems, policies, processes, or
procedures relating to the Reviewed Policies and Procedures, if any.

III.   Promotional and Product Services Transaction Review

           As described more fully below in Sections III.A-E, the Promotional
and Product Services Transactions Review shall include: (1) a review of a sample
of Inquiries reflected in the TLAC Database; (2) a review of Lilly’s call plans
and Lilly’s call plan review process; (3) a review of Sampling Events as defined
below in Section III.C; (4) a review of records relating to a sample of the
Payments that are reported by Lilly pursuant to Section III.M of the CIA; and
(5) a review of up to three additional items identified by the OIG in accordance
with Section III.D.1.b of the CIA (hereafter “Additional Items”.) The IRO shall
report on all aspects of its reviews in the Promotional and Product Services
Transactions Review Reports.

A.   Review of Inquiries and TLAC Database

  1)   Description of TLAC Database         As set forth in Section III.B.3.e of
the CIA, Lilly shall establish a database (hereafter, “TLAC database”) to track
information relating to requests for information submitted by Lilly sales
representatives and account executives to TLAC about its products (hereafter
“Inquiries”). Specifically, Lilly shall document and record all Inquiries
submitted based on requests from HCPs or HCIs regarding Lilly’s Government
Reimbursed Products in the TLAC database. Lilly shall record in the TLAC
Database the following information for each Inquiry received: 1) date of
Inquiry; 2) form of Inquiry (e.g., fax, phone, medical information request
form); 3) name of requesting HCP or HCI, in accordance with applicable privacy
laws; 4) nature and topic of request (including exact language of the Inquiry if
made in writing); 5) nature/form of the response from Lilly (including a record
of any materials provided in response to the request); and 6) the name of the
Lilly representative who called upon or interacted with the HCP or HCI, if
known.     2)   Internal Review of TLAC Database         On a semi-annual basis,
the Lilly’s Compliance Office or designee shall review the TLAC Database and
related information, as

Appendix B
Eli Lilly, Inc. CIA

5



--------------------------------------------------------------------------------



 



appropriate, and shall generate a report summarizing the items of information
outlined in Section III.A.1 above for each Inquiry received during the preceding
two quarters (“TLAC Database Report”). Lilly’s Compliance Office or designee
shall review the TLAC Database Reports to assess whether the information
contained in the report suggests that improper off-label promotion may have
occurred in connection with any Inquiry(ies). If the Lilly’s Compliance Office
or designee, in consultation with other appropriate Lilly personnel, suspects
that improper off-label promotion may have occurred in connection with any
Inquiry, the Lilly’s Compliance Office or designee shall undertake a follow-up
review of the Inquiry (hereafter “Off-Label Review”), make specific findings
based on the Off-Label Review, and take all appropriate corrective action
(including disciplinary action of the Covered Person and reporting of the
conduct, including disclosing Reportable Events pursuant to Section III.H of the
CIA, if applicable).

  3)   IRO Review of Inquiries Reflected in the TLAC Database         The IRO
shall select and review a random sample of 60 Inquiries from among the Inquiries
reflected in the TLAC Database for each Reporting Period. Forty-five of the
Inquiries reviewed by the IRO shall be Inquiries for which Lilly conducted an
Off-Label Review, and the other 15 shall be Inquiries for which Lilly did not
conduct an Off-Label Review. If Lilly conducted an Off-Label Review on fewer
than 45 Inquiries, additional Inquiries may be selected for which an Off-Label
Review was not conducted to reach a total of 60 Inquiries. For each Inquiry
reviewed, the IRO shall determine:

  a)   Whether each item of information listed above in Section III.A.1 is
reflected in the TLAC Database for each reviewed Inquiry; and     b)   For each
Inquiry for which Lilly’s Compliance Office or designee conducted an Off-Label
Review, the basis for suspecting that improper off-label promotion may have
occurred; the steps undertaken as part of the Off-Label Review; the findings of
the Lilly’s Compliance Office or designee as a result of the Off-Label Review;
and any follow-up actions taken by Lilly based on the Off-Label Review findings.

B.   IRO Review of Lilly’s Call Plans and Call Plan Review Process

Appendix B
Eli Lilly, Inc. CIA

6



--------------------------------------------------------------------------------



 



     The IRO shall conduct a review and assessment of Lilly’s review of its call
plans for Government Reimbursed Products as set forth in Section III.B.3.g of
the CIA. Lilly shall provide the IRO with: i) a list of products promoted by
Lilly during the Reporting Period; ii) information about the FDA-approved uses
for each Lilly product; and iii) the call plans for each product. Lilly shall
also provide the IRO with information about the reviews of call plans that Lilly
conducted during the Reporting Period and any modifications to the call plans
made as a result of Lilly’s reviews.
     For each call plan, the IRO shall select a sample of 50 of the HCPs and
HCIs included on the call plan. For each call plan, the IRO shall compare the
sampled HCPs and HCIs against the criteria (e.g., medical specialty or practice
area) used by Lilly in conducting its review and/or modification of the call
plan in order to determine whether Lilly followed its criteria and Policies and
Procedures in reviewing and modifying the call plan.
     The IRO shall note any instances in which it appears that the sampled HCPs
and HCIs on a particular call plan are inconsistent with Lilly’s criteria
relating to the call plan and/or Lilly’s Policies and Procedures. The IRO shall
also note any instances in which it appears that Lilly failed to follow its
criteria or Policies and Procedures.

C.     IRO Review of the Distribution of Samples of Lilly’s Government
Reimbursed Products

     The IRO shall conduct a review and assessment of the distribution of
samples of Lilly’s Government Reimbursed Products to HCPs and HCIs. Lilly shall
provide the IRO with: i) a list of products for which Lilly distributed samples
during the Reporting Period; ii) information about the FDA-approved uses for
each Lilly product; and iii) information about Lilly’s policies and procedures
relating to the distribution of samples of each type of product, including
Lilly’s Sample Distribution Plan showing which type samples may be distributed
by sales representatives to HCPs and HCIs of particular medical specialties or
types of clinical practices. Lilly shall also provide the IRO with information
about: (1) the reviews of Sample Distribution Plans that Lilly conducted during
the Reporting Period; and (2) any modifications to the distribution plans made
or corrective actions that may be taken as a result of Lilly’s reviews,
including investigating, documenting, resolving, and taking disciplinary action.
     For each product for which Lilly distributed samples during the Reporting
Period, the IRO shall randomly select a sample of 50 separate instances in which
Lilly provided samples of the product to HCPs or HCIs either through sales
Appendix B
Eli Lilly, Inc. CIA

7



--------------------------------------------------------------------------------



 



representation distribution or direct shipment. Each such instance shall be
known as a “Sampling Event.”
     For each Sampling Event, the IRO shall review all documents and information
relating to the distribution of the sample to the HCP or HCI, including the
sample card, direct shipment request form and/or the electronic call record. The
reviewed materials shall include information about the following: 1) the
quantity, dosage, and form of the Lilly product provided to the HCP or HCI; 2)
the identity and type of medical specialty or clinical practice of the HCP or
HCI; 3) which individual Lilly sales representative accepted the sample request
form or provided the sample to the HCP or HCI; 4) the manner and mechanism
through which the sample was requested (e.g., sample card or direct shipment
request form); and 5) the manner and mechanism through which the request was
fulfilled (e.g., sales representative distribution or direct shipment.)
     For each Sampling Event, the IRO shall evaluate whether the sample was
provided to an HCP or HCI whose medical specialty or clinical practice is
consistent with the uses of the product approved by the FDA and whether the
sample was distributed by a Lilly representative in a manner consistent with
Lilly’s sample distribution policy for the product(s) provided during the
Sampling Event. To the extent that a sample was provided to an HCP or HCI by a
Lilly representative other than a sales representative, the IRO shall contact
the HCP or HCI by letter. The letter shall request that the HCP or HCI: 1)
verify that he/she/it received the quantity and type of samples identified by
the IRO as the Sampling Event; 2) verify that he/she/it requested the samples
provided during the Sampling Event; 3) explain or confirm its type of medical
specialty or clinical practice; and 4) identify the basis for requesting the
sample (e.g., conversations with a Lilly sales representative, conversation with
a representative of Lilly’s medical services department, independent research or
knowledge of the HCP or HCI, etc.)
     For each Sampling Event, the IRO shall compare the medical specialty and
type of clinical practice of the HCPs and HCIs that received the sample with
uses of the product approved by the FDA. The IRO shall note any instances in
which it appears that the medical specialty or clinical practice of the HCPs or
HCIs that received a sample during a Sampling Event were not consistent with the
uses of the product approved by the FDA. For each such situation, the IRO shall
note the process followed by Lilly in determining that it was appropriate to
provide a sample to such HCP or HCI and the basis for such determination. For
each Sampling Event, the IRO shall also note any instances in which it appears
that Lilly failed to follow its Sample Distribution Plan and sample policies and
procedures for the product(s) provided during the Sampling Event and, if so,
whether Lilly already had taken corrective action, including investigating,
documenting, resolving, and taking disciplinary action, if appropriate.
Appendix B
Eli Lilly, Inc. CIA

8



--------------------------------------------------------------------------------



 



D.   IRO Review of Physician Payment Listings

  1)   Information Contained in Physician Payment Listings

         As set forth in Section III.M of the CIA, Lilly shall post quarterly
and annual listings of physicians and Related Entities who received Phase I, II,
or III Payments, as defined in the CIA, directly or indirectly from Lilly. For
purposes of the IRO review as set forth in this Section III.C, each annual
listing shall be referred to as the “Physician Payment Listing” or “Listing.”
For each physician and Related Entity, each Physician Payment Listing shall
include the following information: i) physician’s full name; ii) name of Related
Entity (if applicable); iii) city and state that the physician or the Related
Entity has provided to Lilly for contact purposes; and (iv) the aggregate value
of the payment(s) in the preceding quarter(s) or year (as applicable). If
payments for multiple physicians have been made to one Related Entity, the
aggregate value of all payments to the Related Entity will be the reported
amount.
         For purposes of this IRO review, the term “Control Documents” shall
include all documents or electronic records associated with each Payment
reflected in the Physician Payments Listing for the sampled physician and/or
Related Entity. For example, the term “Control Documents” includes, but is not
limited to, documents relating to the nature, purpose, and amount of all
Payments reflected in the Listing; contracts relating to the Payment(s)
reflected in the Listing; documents relating to the occurrence of Payment(s)
reflected in the Listing; documents reflecting any work product generated in
connection with the Payment(s); documents submitted by sales representatives or
headquarters personnel to request approval for the Payment(s); and business
rationale or justification forms relating to the Payment(s).

  2)   Selection of Sample for Review

         For each Reporting Period, the OIG shall have the discretion to
identify up to 50 physicians or Related Entities from the applicable Physician
Payment Listing that will be subject to the IRO review described below. If the
OIG elects to exercise this discretion, it shall notify the IRO of the
physicians and/or Related Entities subject to the IRO review. If the OIG elects
not to exercise its discretion as described above, the IRO shall randomly select
50 physicians and/or Related Entities to be included in the review. For each
selected physician and/or Related Entity, the IRO shall review the entry in the
Physician Payment Listing and the Control Documents relating to Payments
reflected in Listing identified by the IRO as necessary and sufficient to
validate the Payment information in the Listing.
Appendix B
Eli Lilly, Inc. CIA

9



--------------------------------------------------------------------------------



 



  3)   IRO Review of Control Documents for Selected Physicians and/or Related
Entities

     For each physician and/or Related Entity selected as part of the sample,
the IRO shall review the Control Documents identified by the IRO as necessary
and sufficient to validate each Payment reflected in the Listing to evaluate the
following:

  a)   Whether Control Documents are available relating to each Payment
reflected in the Listing for the sampled physician and/or Related Entity;     b)
  Whether the Control Documents were completed and archived in accordance with
the requirements set forth in Lilly’s policies;     c)   Whether the aggregate
value of the Payment(s) as reflected in the Listing for the sampled physician or
Related Entity is consistent with the value of the Payments(s) reflected in the
Control Documents; and     d)   Whether the Control Documents reflect that
Lilly’s policies were followed in connection with Payment(s) reflected in the
Listing (e.g., all required written approvals for the activity were obtained in
accordance with Lilly’s policies.)

  4)   Identification of Material Errors and Additional Review         A
Material Error is defined as any of the following:

  a)   A situation in which all required Control Documents relating to Payments
reflected in the Listing for the sampled physician and/or Related Entity do not
exist and:

  i.   no corrective action was initiated prior to the selection of the sampled
physicians and/or Related Entities; or     ii.   the IRO cannot confirm that
Lilly otherwise followed its policies and procedures relating to the entry in
the Listing for the sampled physician or Related Entity, including its policies
and procedures relating to any Payment(s) reflected in the Listing; or

Appendix B
Eli Lilly, Inc. CIA

10



--------------------------------------------------------------------------------



 



  b)   Information or data is omitted from key fields in the Control Documents
that prevents the IRO from assessing compliance with Lilly’s policies and
procedures, and the IRO cannot obtain this information or data from reviewing
other Control Documents.

     If a Control Document does not exist, but Lilly has initiated corrective
action prior to the selection of the sampled physicians and/or Related Entities,
or if a Control Document does not exist but the IRO can determine that Lilly
otherwise followed its policies and procedures with regard to each entry in the
Listing for a sampled physician or Related Entity, the IRO shall consider such a
situation to be an exception (rather than a Material Error) and the IRO shall
report the situation as such. The IRO shall note as exceptions any Control
Documents for which non-material information or data is omitted.
     If the IRO identifies any Material Errors, the IRO shall conduct such
Additional Review of the underlying Payment associated with the erroneous
Control Documents as may be necessary to determine the root cause of the
Material Errors. For example, the IRO may need to review additional
documentation and/or conduct interviews with appropriate personnel to identify
the root cause of the Material Error(s) discovered.

E.   IRO Review of Additional Items

     As set forth in Section III.D.1.b of the CIA, for each Reporting Period,
the OIG at its discretion may identify up to three additional items for the IRO
to review (hereafter “Additional Items”.) No later than 120 days prior to the
end of the applicable Reporting Period, the OIG shall notify Lilly of the nature
and scope of the IRO review to be conducted for each of the Additional Items.
Prior to undertaking the review of the Additional Items, the IRO and/or Lilly
shall submit an audit work plan to the OIG for approval and the IRO shall
conduct the review of the Additional Items based on a work plan approved by the
OIG. The IRO shall include information about its review of each Additional Item
in the Transactions Review Report (including a description of the review
conducted for each Additional Item; the IRO’s findings based on its review for
each Additional Item; and the IRO’s recommendations for any changes in Lilly’s
systems, processes, policies, and procedures based on its review of each
Additional Item.)
     Lilly may propose to the OIG that its internal audit(s) and/or reviews
conducted as part of the Lilly Compliance Monitoring Program be partially
substituted for one or more of the Additional Items that would otherwise be
reviewed by the IRO for the applicable Reporting Period. The Lilly Compliance
Appendix B
Eli Lilly, Inc. CIA

11



--------------------------------------------------------------------------------



 



Monitoring Plan is a monitoring plan developed by Lilly’s Compliance Office that
includes the following types of events: Advisory Board Meetings, Consultant Task
Force Activities, Speaker Trainings, Speaker Programs, Exhibits, Internal
Meetings, Field Sales Meetings, Sales Representative Ride-Alongs, Medical or
Outcome Liaison Ride-Alongs, Good Business Practice Reviews, Grant Committee
Meetings, and Activities Funded by Lilly Grant Office. The OIG retains sole
discretion over whether, and in what manner, to allow Lilly’s internal audit
work to be substituted for a portion of the Additional Items review conducted by
the IRO.
     In making its decision, the OIG agrees to consider, among other factors,
the nature and scope of Lilly’s planned internal audit work and/or reviews
conducted under the Compliance Monitoring Program, the results of the
Transactions Review(s) during prior Reporting Period(s), and Lilly’s
demonstrated audit capabilities to perform the proposed audit work internally.
If the OIG denies Lilly’s request to permit its internal audit work to be
substituted for a portion of the IRO’s review of Additional Items in a given
Reporting Period, Lilly shall engage the IRO to perform the Review as outlined
in this Section III.
     If the OIG agrees to permit certain of Lilly’s internal audit work for a
given Reporting Period to be substituted for a portion of Additional Items
review, such internal work would be subject to verification by the IRO
(Verification Review). In such an instance, the OIG would provide additional
details about the scope of the Verification Review to be conducted by the IRO.
However, for purposes of any Verification Review, the IRO shall review of at
least 20% of the sampling units reviewed by Lilly in its internal audits.

F.   Promotional and Product Services Transactions Review Report

     For each Reporting Period, the IRO shall prepare a report based on its
Promotional and Product Services Transactions Review. The report shall include
the following:

  1)    General Elements to Be Included in Report

  a)   Review Objectives: A clear statement of the objectives intended to be
achieved by each part of the review;     b)   Review Protocol: A detailed
narrative description of the procedures performed and a description of the
sampling unit and universe utilized in performing the procedures for each sample
reviewed; and

Appendix B
Eli Lilly, Inc. CIA

12



--------------------------------------------------------------------------------



 



  c)   Sources of Data: A full description of documentation and other
information, if applicable, relied upon by the IRO in performing the Promotional
and Product Services Transactions Review.

  2)   Results to be Included in Report         The following results shall be
included in each Promotional and Product Services Review Report:        
(Relating to the Review of Inquiries)

  a)   in connection with the review of Inquiries, a description of each type of
sample unit reviewed, including the number of each type of sample units reviewed
(e.g., the number of Inquiries) and an identification of the types of documents
and information reviewed for the Inquiries;     b)   for each Inquiry sample
unit, the IRO shall summarize the information about the Inquiry contained in the
TLAC Database;     c)   for each Inquiry sample unit, findings and supporting
rationale as to whether: (i) each item of information listed in Section III.A.1
is reflected in the TLAC Database; and (ii) for each Inquiry for which an
Off-Label Review was conducted, the basis for suspecting that improper off-label
promotion may have occurred; the steps undertaken as part of the Off-Label
Review; the findings of Lilly’s Compliance Office as a result of the Off-Label
Review; and any follow-up actions taken by Lilly as a result of Lilly’s
Compliance Office findings;     d)   the findings and supporting rationale
regarding any weaknesses in Lilly’s systems, processes, policies, procedures,
and practices relating to the Inquiries, and the TLAC Database, if any;     e)  
recommendations for improvement in Lilly’s systems, processes, policies,
procedures, and practices relating to the Inquiries and the TLAC Database, if
any;

(Relating to the Call Plan Reviews)
Appendix B
Eli Lilly, Inc. CIA

13



--------------------------------------------------------------------------------



 



  f)   a list of the Government Reimbursed Products promoted by Lilly during the
Reporting Period and a summary of the FDA-approved uses for such products;    
g)   for each Lilly Government Reimbursed Product: i) a description of the
criteria used by Lilly in developing or reviewing the call plans and for
including or excluding specified types of HCPs or HCIs from the call plans; ii)
a description of the review conducted by Lilly of the call plans and an
indication of whether Lilly reviewed the call plans as required by
Section III.B.3.g of the CIA; iii) a description of all instances for each call
plan in which it appears that the HCPs and HCIs included on the call plan are
inconsistent with Lilly’s criteria relating to the call plan and/or Lilly’s
Policies and Procedures; and iv) a description of all instances in which it
appears that Lilly failed to follow its criteria or Policies and Procedures
relating to call plans or the review of the call plans;     h)   the findings
and supporting rationale regarding any weaknesses in Lilly’s systems, processes,
policies, procedures, and practices relating to Lilly’s call plans or the review
of the call plans, if any;     i)   recommendations, if any, for changes in
Lilly’s systems, processes, policies, procedures, and practices that would
correct or address any weaknesses or deficiencies uncovered during the
Transactions Review with respect to call plans or the review of the call plans;

(Relating to the Sampling Event Reviews)

  j)   for each Lilly product distributed during the Reporting Period: i) a
description of Sample Distribution Plan (including whether sales representatives
may provide samples of the product and, if so, to HCPs or HCIs of which medical
specialty or type of clinical practice a sales representative may provide
samples); ii) a detailed description of any instances from the reviews by the
IRO in which it appears that the medical specialty or clinical practice of the
HCPs or HCIs that received a sample during a Sampling Event were not consistent
with the uses of the product approved by the

Appendix B
Eli Lilly, Inc. CIA

14



--------------------------------------------------------------------------------



 



FDA. This description shall include a description of the process followed by
Lilly in determining that it was appropriate to provide a sample to such HCP or
HCI and the basis for such determination; and iii) a detailed description of any
instances in which it appears that Lilly failed to follow its Sample
Distribution Plan for the product(s) provided during the Sampling Event;

  k)   the findings and supporting rationale regarding any weaknesses in Lilly’s
systems, processes, policies, procedures, and practices relating to Lilly’s
distribution of samples of Lilly’s Government Reimbursed Products, if any;    
l)   recommendations, if any, for changes in Lilly’s systems, processes,
policies, procedures, and practices that would correct or address any weaknesses
or deficiencies uncovered during the Transactions Review with respect to the
distribution of samples;

(Relating to the Physician Payment Listing Reviews)

  m)   a description of the entries in the Physician Payment Listing for each
physician or Related Entity sampled and a description of Control Documents
reviewed in connection with each selected physician or Related Entity;     n)  
for each sampled physician or Related Entity, findings and supporting rationale
as to whether: (i) all required Control Documents exist; (ii) each Control
Document was completed in accordance with all of the requirements set forth in
the applicable Lilly policy; (iii) the aggregate value of the Payment(s) as
reflected in the Listing for the sampled physician or entity is consistent with
the value of the Payment(s) reflected in the Control Documents; (iv) each
Control Document reflects that Lilly’s policies were followed in connection with
the underlying activity reflected in the document (e.g., all required approvals
were obtained); and (v) any corrective action or disciplinary action was
undertaken in those instances in which Lilly policies were not followed;     o)
  for each sampled physician or Related Entity unit reviewed, an identification
and description of all exceptions discovered. The report shall also describe
those instances in which

Appendix B
Eli Lilly, Inc. CIA

15



--------------------------------------------------------------------------------



 



corrective action was initiated prior to the selection of the sampled physicians
or Related Entities, including a description of the circumstances requiring
corrective action and the nature of the corrective action;

  p)   if any Material Errors are discovered in any sample unit reviewed, a
description of the error, the Additional Review procedures performed and a
statement of findings as to the root cause(s) of the Material Error;

(Relating to the Review of Additional Items)

  q)   for each Additional Item reviewed, a description of the review conducted;
    r)   for each Additional Item reviewed, the IRO’s findings based on its
review;     s)   for each Additional Item reviewed, the findings and supporting
rationale regarding any weaknesses in Lilly’s systems, processes, policies,
procedures, and practices relating to the Additional Item, if any; and     t)  
for each Additional Item reviewed, recommendations, if any, for changes in
Lilly’s systems, processes, policies, and procedures that would correct or
address any weaknesses or deficiencies uncovered during the review.

Appendix B
Eli Lilly, Inc. CIA

16